



ARBUTUS BIOPHARMA CORPORATION


SUBSCRIPTION AGREEMENT FOR PREFERRED SHARES


TO:    ARBUTUS BIOPHARMA CORPORATION


The undersigned (the Subscriber) hereby irrevocably subscribes for and agrees to
purchase from Arbutus Biopharma Corporation (the Company) that number of
preferred shares in the capital of the Company (the Preferred Shares) set out
below for the aggregate subscription amount set out below, representing a
subscription price per Preferred Share of $100.00 (the Subscription Price), on
the terms and subject to the conditions set out in this Subscription Agreement
(as defined below). The Subscriber agrees to be bound by the terms and
conditions set forth in the attached “Terms and Conditions of Subscription for
Preferred Shares”.


SUBSCRIPTION AND SUBSCRIBER INFORMATION
Please print all information (other than signatures), as applicable, in the
space provided below


Roivant Sciences Ltd.
 
Number of Tier 1 Preferred Shares: 500,000
(Name of Subscriber)
 


Tier 1 Subscription Amount: $50,000,000
(calculated as number of Tier 1 Preferred Shares divided by Subscription Price)
Account Reference (if applicable):
Number of Tier 2 Preferred Shares: 664,000
By: /s/Marianne L. Romeo
 
Tier 2 Subscription Amount: $66,400,000
(calculated as number of Tier 2 Preferred Shares divided by Subscription Price)
Authorized Signature


Head, Global Transactions & Risk Management
 
 
(Official Capacity or Title - if the Subscriber is not an individual)
(Name of individual whose signature appears above if different than the name of
the subscriber printed above.)


Suite 1, 3rd Floor, 11-12 St. James Square
(Subscriber’s Address, including Municipality and State)
London, SW1Y 4LB, United Kingdom
                                                                                                info@roivant.com
(Telephone Number) (Email Address)
 
Account Registration Information:




(Name)
 
Delivery Instructions as set forth below:




(Name)




(Account Reference, if applicable) (Address)


(Contact Name)(Telephone Number)
(Account Reference, if applicable)
(Address, including Postal Code)
 


Number and kind of securities of the Company held, directly or indirectly, if
any: 16,013,540 Common Shares








--------------------------------------------------------------------------------





2


TERMS AND CONDITIONS OF SUBSCRIPTION FOR PREFERRED SHARES


ARTICLE 1 - INTERPRETATION


1.1     Definitions


Whenever used in this Subscription Agreement, unless there is something in the
subject matter or context inconsistent therewith, the following words and
phrases shall have the respective meanings ascribed to them as follows:


Amending Agreements means, collectively, the Governance Agreement Amending
Agreement, the Lock-Up Amending Agreement, the Registration Rights Amending
Agreement and the Standstill Amending Agreement.


Arbutus Inc. means Arbutus Biopharma, Inc., a company incorporated pursuant to
the laws of Delaware.


Articles of Amendment means the amendment of the articles of the Company to
reflect, inter alia, the Subscriber Board Designation Right.


Business Day means a day other than a Saturday, Sunday or any other day on which
the principal chartered banks located in Vancouver, British Columbia are not
open for business.


Code means the Internal Revenue Code of 1986, as amended.


Common Shares means the common shares in the capital of the Company.


Company shall have the meaning ascribed to such term on the face page of this
Subscription Agreement and includes any successor corporation to or of the
Company.


Company Board means the board of directors of the Company as the same is
constituted from time to time.


Company Circular means the notice of the Company Meeting to be sent to
Shareholders and the management information circular to be prepared in
connection with the Company Meeting together with any amendments thereto or
supplements thereof, and any other information circular or proxy statement which
may be prepared in connection with the Company Meeting.


Company IP means the Proprietary Rights owned by the Company disclosed by the
Company in writing to the Subscriber concurrently herewith and identified as
"Company IP".


Company Meeting means the special meeting of Shareholders to be held as soon as
reasonably practicable to consider and seek, among other things, the Company
Shareholder Approval, and any adjournment or postponements thereof held in
accordance with the Company’s constating documents and Securities Laws.


Company Options means, at any time, stock options to acquire Common Shares
granted under the Company’s Share and Omnibus Incentive Plans and similar plans,
or otherwise, which are, at such time, outstanding and unexercised, whether or
not vested.


Company Shareholder Approval means: (i) a special resolution of Shareholders
approving the Articles of Amendment; (ii) the “minority approval” of the MI
61-101 Resolution, in accordance with MI 61-101; and (iii) if required by
NASDAQ, the approval by the holders of Common Shares to the issuance by the
Company of the Tier 2 Preferred Shares under the applicable NASDAQ rules, in
each case to be sought at the Company Meeting.


Employee Benefit Plan has the meaning ascribed thereto in Section 5.1(iii).





--------------------------------------------------------------------------------





3


Environmental Approvals means all permits, certificates, authorizations,
approvals, orders, consents, instructions, registrations, directions, decisions,
decrees, conditions, notifications, demands, filings, licenses or permits
whether or not having the force of Law, issued by any Governmental Entity
pursuant to any Environmental Laws.


Environmental Laws means all applicable Laws whether foreign or domestic,
including applicable common law, relating to the protection of the environment
and employee and public health and safety, and for the regulation of
contaminants, pollutants, waste, toxic and hazardous substances and includes
Environmental Approvals.


ERISA has the meaning ascribed thereto in Section 5.1(iii).


ERISA Affiliate has the meaning ascribed thereto in Section 5.1(iii).


Evaluation Date has the meaning ascribed thereto in Section 5.1(w).


Fundamental Company Representations and Warranties means those representations
and warranties of the Company in Sections 5.1(a), 5.1(b), 5.1(c), 5.1(d),
5.1(e), 5.1(f), 5.1(g), 5.1(h), 5.1(j), 5.1(q), 5.1(z), 5.1(aa),
5.1(dd), 5.1(oo), 5.1(qq), 5.1(ss), 5.1(xx), 5.1(yy) and 5.1(ccc).


Fundamental Subscriber Representations and Warranties means those
representations and warranties of the Purchaser in Sections 6.1(a), 6.1(b),
6.1(e), 6.1(g), 6.1(h) and 6.1(k).


GAAP has the meaning ascribed thereto in Section 5.1(r).


Governance Agreement means that certain Governance Agreement, dated as of
January 11, 2015, by and between the Company and the Subscriber.


Governance Agreement Amendment has the meaning ascribed thereto in Section
5.4(g)(ii), as affected by the Governance Agreement Amending Agreement.


Governance Agreement Amending Agreement means the amending agreement dated
effective as of the Tier 1 Closing Date, in substantially the form attached
hereto as Schedule “D”.


Governmental Entity means any applicable: (i) multinational, federal,
provincial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, stock exchange or agency, whether domestic or foreign, (ii) any
subdivision, agency, commission, board or authority of any of the foregoing, or
(iii) any quasi governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing.


Independence Standards means the standards set forth in NASDAQ Marketplace Rule
4200(a)(15) or any successor rule thereto, but not including the requirements
for audit committee members set forth in NASDAQ Marketplace Rule 4350(d).


Laws means all laws, by-laws, rules, regulations, orders, ordinances, protocols,
codes, guidelines, instruments, policies, notices, directions and judgments or
other requirements of any Governmental Entity whether foreign or domestic.


Licensed IP means the Proprietary Rights wholly-owned or co-owned by any person
other than the Company as disclosed by the Company in writing to the Subscriber
concurrently herewith and identified as "Licensed IP".


Licenses has the meaning ascribed thereto in Section 5.1(gg).


Lien means any encumbrance or title defect of whatever kind or nature,
regardless of form, whether or not registered or registerable and whether or not
consensual or arising by law (statutory or otherwise), including any







--------------------------------------------------------------------------------







4


mortgage, lien, charge, pledge or security interest, whether fixed or floating,
or any assignment, lease, option, right of pre-emption, privilege, encumbrance,
easement, servitude, right of way, restrictive covenant, right of use or any
other right or claim of any kind or nature whatever which affects ownership or
possession of, or title to, any interest in, or the right to use or occupy such
property or assets.


Lock-Up Amending Agreement means amended and restated lock-up agreement dated
effective as of the Tier 1 Closing Date, in substantially the form attached
hereto as Schedule “E”.


Material Adverse Effect means, with respect to any entity, any event,
circumstance, development, change or effect on the business, operations or
capital of such entity that would reasonably expected to be materially adverse
to the condition (financial or otherwise), assets, properties, capital,
liabilities (contingent or otherwise), business or operations of such entity and
its subsidiaries, on a consolidated basis, except to the extent that such event,
circumstance, development, change or effect results from or is caused by: (i)
worldwide, national or local conditions or circumstances whether they are
economic, political, regulatory or otherwise, including war, armed hostilities,
acts of terrorism, emergencies, crises and natural disasters, (ii) changes
affecting the worldwide biopharmaceutical industry in general and which does not
have a disproportionate effect on such entity as compared to other industry
participants, (iii) the announcement of this Subscription Agreement and the
Offering contemplated by it, or (iv) any act or omission of such entity taken
with the prior consent or at the request of the Subscriber.


MI 61-101 means Multilateral Instrument 61-101 - Protection of Minority Security
Holders in Special Transactions.


MI 61-101 Resolution means the resolution in respect of (i) the issuance by the
Company of the Tier 2 Preferred Shares to be considered at the Company Meeting
and (ii) the Articles of Amendment, in substantially the form attached hereto as
Schedule “A”.


NASDAQ means the NASDAQ Global Market (or its successor); provided, that if the
Company moves the principal listing of its Common Shares to the NASDAQ Global
Select Market, NASDAQ Capital Market or The New York Stock Exchange (or any of
their respective successors), “NASDAQ” shall be deemed to refer to such
exchange.


Offered Shares means the Preferred Shares offered to the Subscriber under the
Offering pursuant to this Subscription Agreement.


Offering means the private placement of the Offered Shares.


Order means any order, decision, judgment, writ, injunction, decree, award or
other determination of any Governmental Entity whether foreign or domestic.


Parties mean the Company and the Subscriber, and Party means either of them, as
the context requires.


person means any individual (whether acting as an executor, trustee
administrator, legal representative or otherwise), corporation, firm,
partnership, sole proprietorship, syndicate, joint venture, trustee, trust,
unincorporated organization or association, and pronouns have a similar extended
meaning.


Preferred Shares shall have the meaning ascribed to such term on the face page
of this Subscription Agreement, having such rights and restrictions
substantially as set out in Schedule “B” hereto.


Proprietary Rights means any intellectual property and the technology used in
the course of the Company’s business and which is material to the Company’s
business, taken as a whole, including; (i) all inventions·(whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and published patent applications, together with all reissue,
divisional, continuation or continuation-in-part applications, revisions,
extensions and re-examinations thereof, (ii) all trademarks, trade







--------------------------------------------------------------------------------





5


dress, logos, trade-names, business names, corporate names and domain names
together with all translations, adaptions, derivations and combinations thereof
and including all goodwill associated therewith; (iii) all copyrightable works,
all copyrights, and all applications, registrations and renewals associated
therewith; (iv) all proprietary or confidential information and trade-secrets
and know-how, (v) all software; (vi) any copies and tangible embodiments of the
foregoing (in whatever form or medium);(vii) all registrations, applications and
renewals for any of the intellectual property and the technology referred to
above; and (viii) all common law statutory and contractual rights to the
intellectual property and the technology referred to above.


Protiva means Protiva Biotherapeutics Inc., a company incorporated pursuant to
the laws of British Columbia.


Public Record means all press releases, forms, reports, schedules, financial
statements, management’s discussions and analysis of financial conditions and
operations, certifications, annual information forms, management information
circulars, material change reports and other documents required to be filed by
the Company since December 31, 2016 (such forms, reports, schedules, statements,
certifications and other documents to include any financial statements or other
documents, including any schedules included therein).


Registration Rights Agreement means that certain Registration Rights Agreement,
dated as of January 11, 2015, by and among the Company and the Shareholders
party thereto, as amended on November 2, 2015.


Registration Rights Amending Agreement means the amending agreement dated
effective as of the Tier 1 Closing Date, in substantially the form attached
hereto as Schedule “F”.


Registration Rights Amendment has the meaning ascribed thereto in Section
5.4(g)(i), as affected by the Registration Rights Amending Agreement.


Regulation D means Regulation D promulgated under the U.S. Securities Act.


SEC means the United States Securities and Exchange Commission.


SEC Reports has the meaning ascribed thereto in Section 5.1(eee).


Securities Laws means, as applicable, the securities Laws, regulations, rules,
rulings and Orders in each of the provinces of Canada and the federal and state
securities laws of the United States, all written instruments, rules,
regulations and Orders and applicable policy statements having the force of law
of the applicable securities regulatory authorities including, without
limitation, the SEC, as well as the policies and rules of NASDAQ.


Shareholders means the holders from time to time of Common Shares or Preferred
Shares, collectively or individually, as the context requires.


Standstill Agreement means the standstill agreement between the Company and the
Subscriber dated January 11, 2015.


Standstill Amending Agreement means the amending agreement dated effective as of
the Tier 1 Closing Date, in substantially the form attached hereto as Schedule
“G”.


Subscriber means the subscriber for the Offered Shares as set out on the face
page of this Subscription Agreement.


Subscriber Board Designation Right means the right of the Subscriber to nominate
(and nominate any replacement should any of its nominees not be able to serve as
a director for any reason) (i) three (3) out of seven (7) individuals for
election to the Company Board, one (1) of whom shall satisfy the Independence
Standards, at each meeting of Shareholders for so long as the Subscriber has a
beneficial ownership equal to at least 30% of the outstanding Common Shares;
(ii) two (2) out of seven (7) individuals for election to the Company Board at
each meeting of Shareholders for so long as the Subscriber has a beneficial
ownership equal to at least 20% of the outstanding Common Shares; and (iii) one
(1) out of seven (7) individuals for election to





--------------------------------------------------------------------------------





6


the Company Board at each meeting of Shareholders for so long as the Subscriber
has a beneficial ownership equal to at least 10% of the outstanding Common
Shares; provided that the Subscriber’s percentage beneficial ownership of Common
Shares shall be determined based on the sum of (i) the total number of Common
Shares beneficially owned by the Subscriber in the form of Common Shares and
(ii) the total number of Common Shares into which the Preferred Shares
beneficially owned by the Purchaser are convertible, and outstanding Common
Shares shall be determined based on the sum of (x) the number of outstanding
Common Shares as of the date of determination and (y) the Underlying Common
Shares.


Subscription Agreement means this subscription agreement (including any
schedules hereto) and any instrument amending this Subscription Agreement.


Subscription Price shall have the meaning ascribed to such term on the face page
of this Subscription Agreement, being $100.00 per Preferred Share.


Subsidiaries means the Company's wholly-owned subsidiaries as of the date
hereof, being Arbutus Inc. and Protiva.


Tax and Taxes means all taxes, assessments, charges, dues, duties, rates, fees,
imposts, levies and similar charges of any kind lawfully levied, assessed or
imposed by any Governmental Entity, including any estimated taxes, deficiency
assessments, additions to tax, penalties and interest.


Tax Returns means all returns, schedules, elections, declarations, reports,
information returns, notices, forms, statements and other documents made,
prepared or filed with any taxing authority or required to be made, prepared or
filed with any taxing authority relating to Taxes, including any amendments,
attachments and schedules with respect to any of the foregoing.


Tier 1 Closing shall have the meaning ascribed to such term in Section 4.1.


Tier 2 Closing shall have the meaning ascribed to such term in Section 4.4.


Tier 1 Closing Date shall have the meaning ascribed to such term in Section 4.1.
Tier 2 Closing Date shall have the meaning ascribed to such term in Section 4.4.
Tier 1 Closing Time shall have the meaning ascribed to such term in Section 4.1.
Tier 2 Closing Time shall have the meaning ascribed to such term in Section 4.4.
Tier 1 Preferred Shares has the meaning ascribed to such term on the face page
of this Subscription Agreement, being 500,000 Preferred Shares.


Tier 2 Preferred Shares has the meaning ascribed to such term on the face page
of this Subscription Agreement, being up to a maximum in the aggregate of
664,000 Preferred Shares.


Tier 1 Subscription Amount has the meaning ascribed to such term on the face
page of this Subscription Agreement.


Tier 2 Subscription Amount has the meaning ascribed to such term on the face
page of this Subscription Agreement.


Underlying Common Shares means the Common Shares that are issuable upon
conversion of the Offered Shares.


United States means the United States of America, its territories and
possessions, any State of the United States and the District of Columbia.











--------------------------------------------------------------------------------





7


U.S. Exchange Act means the United States Securities Exchange Act of 1934, as
amended.


U.S. Securities Act means the United States Securities Act of 1933, as amended.


1.2         Gender and Number


Words importing the singular number only shall include the plural and vice
versa, words importing the masculine gender shall include the feminine gender
and words importing persons shall include firms and corporations and vice versa.


1.3        Currency


The symbol “$” is expressed in United States dollars.


1.4        Subdivisions and Headings


The division of this Subscription Agreement into Articles, Sections, Schedules
and other subdivisions and the inclusion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Subscription Agreement. The headings in this Subscription Agreement are not
intended to be full or precise descriptions of the text to which they refer.
Unless something in the subject matter or context is inconsistent therewith,
references herein to an Article, Section, Subsection, paragraph, clause or
Schedule are to the applicable article, section, subsection, paragraph, clause
or schedule of this Subscription Agreement.


ARTICLE 2 - SCHEDULES


2.1    Description of Schedules


The following are the Schedules attached to and incorporated in this
Subscription Agreement by reference and deemed to be a part hereof:


Schedule “A”    -    Form of MI 61-101 Resolution Schedule “B”    -    Preferred
Share Rights and Restrictions Schedule “C”    -    Opinions of Company’s Counsel
Schedule “D”    -    Governance Agreement Amending Agreement Schedule
“E”    -    Lock-Up Amending Agreement
Schedule “F”    -    Registration Rights Amending Agreement Schedule
“G”    -    Standstill Amending Agreement


ARTICLE 3- SUBSCRIPTION


3.1        Subscription for Tier 1 Preferred Shares


(a)
The Subscriber hereby commits, subject only to the satisfaction or written
waiver by the Subscriber of the conditions precedent set forth in Section 4.2,
to subscribe for and purchase the Tier 1 Preferred Shares from the Company for
the Tier 1 Subscription Amount payable as described in Section 3.3(a), which,
upon acceptance by the Company, will constitute a binding commitment by the
Company, subject only to the satisfaction or written waiver by the Company of
the conditions precedent set forth in Section 4.3, to issue to the Subscriber
the Tier 1 Preferred Shares, all on the terms and subject to the conditions set
out in this Subscription Agreement.



(b)
The Tier 1 Preferred Shares will be issued and registered in the name of the
Subscriber as per the instructions on page 1 of this Subscription Agreement
without registration of the Tier 1 Preferred Shares under the U.S. Securities
Act or qualified by prospectus under any Securities Law.






--------------------------------------------------------------------------------





8


3.2        Subscription for Tier 2 Preferred Shares


(a)
The Subscriber hereby commits, subject only to the satisfaction or written
waiver by the Subscriber of the conditions precedent set forth in Section 4.5,
to subscribe for and purchase the Tier 2 Preferred Shares from the Company for
the Tier 2 Subscription Amount payable as described in Section 3.3(b), which,
upon acceptance by the Company, will constitute a binding commitment by the
Company, subject only to the satisfaction or written waiver by the Company of
the conditions precedent set forth in Section 4.6, to issue to the Subscriber
the Tier 2 Preferred Shares, all on the terms and subject to the conditions set
out in this Subscription Agreement.



(b)
If the conditions for the purchase and sale of the Tier 2 Preferred Shares are
satisfied (or waived by the Party entitled to do so), the Tier 2 Preferred
Shares will be issued and registered in the name of the Subscriber as per the
instructions on page 1 of this Subscription Agreement without registration of
the Tier 1 Preferred Shares under the U.S. Securities Act or qualified by
prospectus under any Securities Law.



3.3        Payment for Preferred Shares


(a)
The Tier 1 Subscription Amount shall be paid at the Tier 1 Closing Time by a
direct funds transfer or a wire transfer to the Company arranged with the
Company in advance.



(b)
The Tier 2 Subscription Amount shall be paid at the Tier 2 Closing Time by a
direct funds transfer or a wire transfer to the Company arranged with the
Company in advance.



ARTICLE 4 - CLOSINGS


4.1        Tier 1 Closing


Subject to the receipt of all completed documentation in accordance with
Sections 4.2 and 4.3, the delivery and sale of the Tier 1 Preferred Shares will
be completed (the Tier 1 Closing) at the offices of the Company’s counsel,
Farris, Vaughn, Wills & Murphy LLP, in Vancouver, British Columbia at 6:30 a.m.
(Vancouver time) (the Tier 1 Closing Time) on the second (2nd) Business Day
following the performance and satisfaction of the terms and conditions contained
in Sections 4.2 and 4.3 of this Subscription Agreement (the date of such
closing, the Tier 1 Closing Date), or such other place, date or time as the
Company and the Subscriber may agree.


If, prior to or at the Tier 1 Closing Time, the terms and conditions contained
in Sections 4.2 and 4.3 of this Subscription Agreement have been complied with
to the satisfaction of the Subscriber and the Company, respectively, each acting
reasonably, or waived by the Subscriber and the Company, as the case may be, the
Subscriber shall deliver to the Company at the Tier 1 Closing Time (i) a direct
funds transfer or wire transfer in satisfaction of the Tier 1 Subscription
Amount for the Tier 1 Preferred Shares, against delivery by the Company of one
or more certificates representing the Tier 1 Preferred Shares registered in the
name of the Subscriber and bearing an appropriate legend (as set forth herein)
referring to the fact that the Tier 1 Preferred Shares were sold in reliance
upon an exemption from (x) registration under the U.S. Securities Act and (y)
the prospectus requirement of applicable Securities Law in British Columbia, but
otherwise free and clear of all restrictive or other legends or statements or,
if the Tier 1 Preferred Shares are entered in a direct registration system, the
written notice of such entry; (ii) executed counterparts to the Amending
Agreements; and (iv) such other documentation as may be required pursuant to
this Subscription Agreement. For certainty, any certificate or notice of entry
into a direct registration system shall bear any legends required by the U.S.
Securities Act or other Securities Laws, including the legend set forth in
Section 6.2(g) hereof.


4.2        Subscriber’s Conditions to Tier 1 Closing


The Company acknowledges and agrees that the obligations of the Subscriber
hereunder are conditional on the accuracy in all material respects of the
representations and warranties of the Company contained in this





--------------------------------------------------------------------------------





9


Subscription Agreement as of the date of this Subscription Agreement, and as of
the Tier 1 Closing Time as if made at and as of the Tier 1 Closing Time (except
with respect to representations and warranties which relate to a specific date,
in which case such representations and warranties shall be materially accurate
as of such date), and the fulfillment of the following additional conditions as
soon as reasonably practicable and in any event not later than the Tier 1
Closing Time:


(a)
the Subscriber shall have received a written waiver from the Company of the
provisions of the Standstill Agreement that would otherwise prohibit the
execution of this Subscription Agreement or the consummation of the transactions
contemplated hereby, including the Subscriber’s acquisition of the Tier 1
Preferred Shares;



(b)
the Subscriber having received evidence, in a form satisfactory to the
Subscriber and its legal counsel, acting reasonably, of the alteration to the
Company’s constating documents to reflect the Preferred Shares rights and
restrictions substantially as set out in Schedule “B”;



(c)
the Subscriber having received an opinion from the Company’s counsel as to the
matters set out in Schedule “C”;



(d)
the Subscriber and its legal counsel receiving a certificate from the Company,
in form and substance acceptable to the Subscriber and its legal counsel, acting
reasonably, dated the Tier 1 Closing Date signed by the Chief Executive Officer
or Chief Financial Officer (or such other officer(s) acceptable to the
Subscriber) certifying:



(i)
the constating documents of the Company;



(ii)
the resolutions of the Company Board and the ad hoc independent committee of the
Company Board (comprised of all of the members of the Audit Committee of the
Company) and any other corporation authorization related to the Offering, the
allotment and sale of the Tier 1 Preferred Shares, the reservation of the
Underlying Common Shares, the authorization of this Subscription Agreement, the
Amending Agreements and the other agreements and transactions contemplated by
this Subscription Agreement; and



(iii)
the incumbency and signatures of signing officers of the Company;



(e)
the Subscriber and its legal counsel receiving certificates of good standing
and/or compliance (or the equivalent) from the Company with respect to the
Company and each Subsidiary, in each case dated no earlier than two (2) Business
Days prior to the Tier 1 Closing Date;



(f)
the Subscriber and its legal counsel receiving confirmation from the Company's
duly appointed registrar and transfer agent for the Common Shares dated no
earlier than two (2) Business Days prior to the Tier 1 Closing Date as to the
issued and outstanding Common Shares;



(g)
all covenants, agreements and conditions contained in this Subscription
Agreement to be performed by the Company on or prior to the Tier 1 Closing Date
shall have been performed or complied with in all material respects, and the
Subscriber and its legal counsel shall have received a certificate from the
Company in form and substance acceptable to the Subscriber and its legal
counsel, acting reasonably, dated the applicable date signed by the Chief
Executive Officer and the Chief Financial Officer of the Company in each case
certifying for and on behalf of the Company, as the case may be, and not in
their personal capacities, after having made due inquiries, with respect to the
following matters:



(i)
the Company having complied with all the covenants in all material respects (or,
if qualified by materiality, in all respects) and satisfied all the terms and
conditions of this Subscription Agreement on its part to be complied with and
satisfied at or prior to the Tier 1 Closing Time;






--------------------------------------------------------------------------------





10


(ii)
there being no Order having the effect of prohibiting the sale of the Tier 1
Preferred Shares or any of the Company’s issued securities, and no proceeding
for such purpose being pending or, to the Company’s knowledge, threatened under
any applicable Securities Laws; and



(iii)
the representations and warranties of the Company contained in this Subscription
Agreement and in any certificates of the Company delivered pursuant to or in
connection with this Subscription Agreement being true and correct in all
material respects (or, if qualified by materiality, in all respects) at the Tier
1 Closing Time, with the force and effect as if made on and as at such Tier 1
Closing Time, except for such representations and warranties which are in
respect of a specific date in which case such representations and warranties
shall be true and correct, in all material respects (or, if qualified by
materiality, in all respects), as of such date;



(h)
the Subscriber not having exercised any rights of termination set forth in
Sections 8.1 or 8.3 hereof;



(i)
there being no Order having the effect of prohibiting the sale of the Tier 1
Preferred Shares or any of the Company’s issued securities, and no proceeding
for such purpose being pending or, to the Company’s knowledge, threatened under
any applicable Securities Laws; and



(j)
the Company having obtained all necessary approvals and consents required for
the Company to consummate the transactions contemplated herein to be consummated
at the Tier 1 Closing, including from NASDAQ with respect to the listing of the
Underlying Common Shares on such exchange, all of which shall be and remain so
long as necessary in full force and effect.



4.3    Company’s Conditions to Tier 1 Closing


The Subscriber acknowledges and agrees that the obligations of the Company
hereunder are conditional on the accuracy in all material respects of the
representations and warranties of the Subscriber contained in this Subscription
Agreement as of the date of this Subscription Agreement, and as of the Tier 1
Closing Time as if made at and as of the Tier 1 Closing Time (except with
respect to representations and warranties which relate to a specific date, in
which case such representations and warranties shall be materially accurate as
of such date), and the fulfillment of the following additional conditions as
soon as reasonably practicable and in any event not later than the Tier 1
Closing Time:


(a)
the (i) sale of the Tier 1 Preferred Shares by the Company to the Subscriber
being exempt from the requirements as to the filing of a prospectus and as to
the preparation of an offering memorandum or similar document contained in any
applicable Securities Laws or upon the issuance of such Orders, consents or
approvals as may be required to permit such sale without the requirement of
filing a prospectus or delivering an offering memorandum or similar document and
(ii) offer and sale of the Tier 1 Preferred Shares being exempt from the
registration requirements of the U.S. Securities Act and applicable Securities
Laws;



(b)
the sale of the Tier 1 Preferred Shares by the Company to the Subscriber being
exempt from the formal valuation and minority approval requirements set out in
MI 61-101;



(c)
there being no Order having the effect of prohibiting the sale of the Tier 1
Preferred Shares or any of the Company’s issued securities, and no proceeding
for such purpose being pending or, to the Company’s knowledge, threatened under
any applicable Securities Laws;



(d)
all covenants, agreements and conditions contained in this Subscription
Agreement to be performed by the Subscriber on or prior to the Tier 1 Closing
Date shall have been performed or complied with in all material respects;



(e)
the Company not having exercised any rights of termination set forth in Sections
8.2 or 8.3 hereof;






--------------------------------------------------------------------------------





11


(f)
the Subscriber having delivered to the Company payment by direct funds transfer
or wire transfer in satisfaction of the Tier 1 Subscription Amount for the Tier
1 Preferred Shares and having properly completed, signed and delivered any
further documentation as required under the Securities Laws, which the
Subscriber covenants and agrees to do on or prior to the Tier 1 Closing Time on
the Tier 1 Closing Date upon the prior written request by the Company; and



(g)
the Company having obtained all necessary approvals and consents required for
the Company to consummate the transactions contemplated herein to be consummated
at the Tier 1 Closing, including from NASDAQ to the extent required with respect
to the listing of the Underlying Common Shares on such exchange, all of which
shall be and remain so long as necessary in full force and effect.



4.4        Tier 2 Closing


Subject to the receipt of all completed documentation in accordance with
Sections 4.5 and 4.6, the delivery and sale of the Tier 2 Preferred Shares will
be completed (the Tier 2 Closing) at the offices of the Company’s counsel,
Farris, Vaughn, Wills & Murphy LLP, in Vancouver, British Columbia at 6:30 a.m.
(Vancouver time) (the Tier 2 Closing Time) on the second (2nd) Business Day
following the performance and satisfaction of the terms and conditions contained
in Sections 4.5 and 4.6 of this Subscription Agreement (the date of such
closing, the Tier 2 Closing Date), or such other place, date or time as the
Company and the Subscriber may agree.


If, prior to or at the Tier 2 Closing Time, the terms and conditions contained
in Sections 4.5 and 4.6 of this Subscription Agreement have been complied with
to the satisfaction of the Subscriber and the Company, respectively, each acting
reasonably, or waived by the Subscriber and the Company, as the case may be, the
Subscriber shall deliver to the Company at the Tier 2 Closing Time (i) a direct
funds transfer or wire transfer in satisfaction of the Tier 2 Subscription
Amount for the Tier 2 Preferred Shares against delivery by the Company of one or
more certificates representing the Tier 2 Preferred Shares registered in the
name of the Subscriber and bearing an appropriate legend (as set forth herein)
referring to the fact that the Tier 2 Preferred Shares were sold in reliance
upon an exemption from (x) registration under the U.S. Securities Act and (y)
the prospectus requirement of applicable Securities Law in British Columbia, but
otherwise free and clear of all restrictive or other legends or statements or,
if the Tier 2 Preferred Shares are entered in a direct registration system, the
written notice of such entry; and (ii) such other documentation as may be
required pursuant to the Subscription Agreement. For certainty, any certificate
or notice of entry into a direct registration system shall bear any legends
required by the U.S. Securities Act or other Securities Laws, including the
legend set forth in Section 6.2(g) hereof.


4.5        Subscriber’s Conditions to Tier 2 Closing


The Company acknowledges and agrees that the obligations of the Subscriber
hereunder are conditional on the accuracy in all material respects of the
Fundamental Company Representations and Warranties as of the date of this
Subscription Agreement, and as of the Tier 2 Closing Time as if made at and as
of the Tier 2 Closing Time (except with respect to such representations and
warranties which relate to a specific date, in which case such representations
and warranties shall be materially accurate as of such date), except for any
inaccuracy, individually or in the aggregate, that would not result in a
Material Adverse Effect on the Company, and the fulfillment of the following
additional conditions as soon as reasonably practicable and in any event not
later than the Tier 2 Closing Time:


(a)
the Subscriber receiving a written waiver from the Company of the provisions of
the Standstill Agreement that would otherwise prohibit the execution of this
Subscription Agreement or the consummation of the transactions contemplated
hereby, including the Subscriber’s acquisition of the Tier 2 Preferred Shares;



(b)
the Company obtaining the Company Shareholder Approval at the Company Meeting;



(c)
the Company adopting and filing the Articles of Amendment with the applicable
Governmental Entity;








--------------------------------------------------------------------------------





12


(d)
the Subscriber receiving an opinion from the Company’s counsel as to the matters
set out in Schedule “C”;



(e)
the Subscriber and its legal counsel receiving a certificate from the Company,
in form and substance acceptable to the Subscriber and its legal counsel, acting
reasonably, dated the Tier 2 Closing Date signed by the Chief Executive Officer
or Chief Financial Officer (or such other officer(s) acceptable to the
Subscriber) certifying:



(i)
the constating documents of the Company;



(ii)
the resolutions of the Company Board and the ad hoc independent committee of the
Company Board (comprised of all of the members of the Audit Committee of the
Company) and any other corporation authorization related to the Offering, the
allotment and sale of the Tier 2 Preferred Shares, the reservation of the
Underlying Common Shares, the authorization of this Subscription Agreement, and
the other agreements and transactions contemplated by this Subscription
Agreement; and



(iii)
the incumbency and signatures of signing officers of the Company;



(f)
the Subscriber and its legal counsel receiving certificates of good standing
and/or compliance (or the equivalent) from the Company with respect to the
Company and each Subsidiary, in each case dated no earlier than two (2) Business
Days prior to the Tier 2 Closing Date;



(g)
the Subscriber and its legal counsel receiving confirmation from the Company's
duly appointed registrar and transfer agent for the Common Shares and Preferred
Shares dated no earlier than two (2) Business Days prior to the Tier 2 Closing
Date as to the issued and outstanding Common Shares and Preferred Shares;



(h)
all covenants, agreements and conditions contained in this Subscription
Agreement to be performed by the Company on or prior to the Tier 2 Closing Date
shall have been performed or complied with in all material respects, and the
Subscriber and its legal counsel shall have received a certificate from the
Company in form and substance acceptable to the Subscriber and its legal
counsel, acting reasonably, dated the applicable date signed by the Chief
Executive Officer and the Chief Financial Officer of the Company in each case
certifying for and on behalf of the Company, as the case may be, and not in
their personal capacities, after having made due inquiries, with respect to the
following matters:



(i)
the Company having complied with all the covenants in all material respects (or,
if qualified by materiality, in all respects) and satisfied all the terms and
conditions of this Subscription Agreement on its part to be complied with and
satisfied at or prior to the Tier 2 Closing Time;



(ii)
there being no Order having the effect of prohibiting the sale of the Tier 2
Preferred Shares or any of the Company’s issued securities, and no proceeding
for such purpose being pending or, to the Company’s knowledge, threatened under
any applicable Securities Laws; and



(iii)
the Fundamental Company Representations and Warranties contained in this
Subscription Agreement and in any certificates of the Company delivered pursuant
to or in connection with this Subscription Agreement being true and correct in
all material respects (or, if qualified by materiality, in all respects) at the
Tier 2 Closing Time, with the force and effect as if made on and as at such Tier
2 Closing Time, except for such representations and warranties which are in
respect of a specific date in which case such representations and warrantied
shall be true and correct, in all material respects (or, if qualified by
materiality, in all respects), as of such date, except for any inaccuracy,
individually or in the aggregate, that would not result in a Material Adverse
Effect on the Company;










--------------------------------------------------------------------------------





13


(i)
the Subscriber not having exercised any rights of termination set forth in
Sections 8.1 or 8.3 hereof;



(j)
there being no Order having the effect of prohibiting the sale of the Tier 2
Preferred Shares or any of the Company’s issued securities, and no proceeding
for such purpose being pending or, to the Company’s knowledge, threatened under
any applicable Securities Laws; and



(k)
the Company having obtained all necessary approvals and consents required for
the Company to consummate the transactions contemplated herein to be consummated
at the Tier 2 Closing, including from NASDAQ to the extent required with respect
to the listing of the Underlying Common Shares on such exchange.



4.6        Company’s Conditions to Tier 2 Closing


The Subscriber acknowledges and agrees that the obligations of the Company
hereunder are conditional on the accuracy in all material respects of the
Fundamental Subscriber Representations and Warranties as of the date of this
Subscription Agreement, and as of the Tier 2 Closing Time as if made at and as
of the Tier 2 Closing Time (except with respect to such representations and
warranties which relate to a specific date, in which case such representations
and warranties shall be materially accurate as of such date), and the
fulfillment of the following additional conditions as soon as reasonably
practicable and in any event not later than the Tier 2 Closing Time:


(a)
the Company obtaining the Company Shareholder Approval at the Company Meeting;



(b)
the (i) sale of the Tier 2 Preferred Shares by the Company to the Subscriber
being exempt from the requirements as to the filing of a prospectus and as to
the preparation of an offering memorandum or similar document contained in any
applicable Securities Laws or upon the issuance of such Orders, consents or
approvals as may be required to permit such sale without the requirement of
filing a prospectus or delivering an offering memorandum or similar document and
(ii) offer and sale of the Tier 2 Preferred Shares being exempt from the
registration requirements of the U.S. Securities Act and applicable Securities
Laws;



(c)
the Company having obtained all necessary approvals and consents required for
the Company to consummate the transactions contemplated herein to be consummated
at the Tier 2 Closing, including from NASDAQ to the extent required with respect
to the listing of the Underlying Common Shares on such exchange;



(d)
there being no Order having the effect of prohibiting the sale of the Tier 2
Preferred Shares or any of the Company’s issued securities, and no proceeding
for such purpose being pending or, to the Company’s knowledge, threatened under
any applicable Securities Laws



(e)
all covenants, agreements and conditions contained in this Subscription
Agreement to be performed by the Parties on or prior to the Tier 2 Closing Date
shall have been performed or complied with in all material respects;



(f)
the Company not having exercised any rights of termination set forth in Sections
8.2 or 8.3 hereof; and



(g)
the Subscriber having delivered to the Company payment by direct funds transfer
or wire transfer in satisfaction of the Tier 2 Subscription Amount for the Tier
2 Preferred Shares and having properly completed, signed and delivered any
further documentation as required under the Securities Laws, which the
Subscriber covenants and agrees to do on or prior to the Tier 2 Closing Time on
the Tier 2 Closing Date upon the prior written request by the Company.














--------------------------------------------------------------------------------





14
ARTICLE 5 - ACKNOWLEDGEMENTS, REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
COMPANY


5.1        Representations and Warranties of the Company
The Company hereby represents and warrants to the Subscriber as follows, with
effect as of the date hereof and as of the Tier 1 Closing Time and, if
applicable and only with respect to the Fundamental Company Representations and
Warranties, the Tier 2 Closing, and acknowledges that the Subscriber is relying
on such representations and warranties in connection with the transactions
contemplated herein:


(a)
the Company and each Subsidiary is duly organized and validly existing under the
Laws of their respective jurisdictions of incorporation, amalgamation,
arrangement or continuance, and the Company and the Subsidiaries are in good
standing with the corporate governmental authorities of such jurisdictions with
respect to the filing of annual returns and such other filings as are necessary
to maintain their corporate existence and that each of the Company and the
Subsidiaries has full corporate power to conduct its business as such business
is now being conducted;



(b)
the securities of the Subsidiaries are held directly by the Company as set out
in the Company’s Public Record, free and clear of all Liens and the Company is
entitled to the full beneficial ownership of all such shares in the
Subsidiaries. All of such shares in the capital of the Subsidiaries have been
duly authorized and validly issued and are outstanding as fully paid shares and
no person, other than the Company has any right, agreement or option, present or
future, contingent or absolute, or any right capable of becoming a right,
agreement or option, for the purchase from the Company of any interest in any of
such shares or for the issue or allotment of any unissued shares in the capital
of the Subsidiaries or any other security convertible into or exchangeable for
any such shares;



(c)
the Company and each of the Subsidiaries is, in all material respects,
conducting its business in compliance with all applicable Laws, rules and
regulations of each jurisdiction in which its business is carried on and each is
licensed, registered or qualified in all jurisdictions in which it is required
to be licensed, registered or qualified and all such licenses, registrations and
qualifications are valid, subsisting and in good standing and neither the
Company nor any of the Subsidiaries has received a notice of non-compliance, or
knows of, or has reasonable grounds to know of, any facts that could give rise
to a notice of non-compliance with any such Laws, rules, regulations, licenses,
registrations and qualifications which could have a Material Adverse Effect on
the Company or any of the Subsidiaries;



(d)
the Company has the requisite power and authority to enter into and perform its
obligations under the Subscription Agreement and to issue the Offered Shares in
accordance with the terms hereof, and the execution and delivery of this
Subscription Agreement and the performance by the Company of its obligations
hereunder and the transactions contemplated hereby, including the issuance of
the Offered Shares, have been duly authorized by all necessary corporate action
of the Company (except that the consummation of the Tier 2 Closing requires
receipt of the Company Shareholder Approval at the Company Meeting) and this
Subscription Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, provided that enforcement thereof may
be limited by Laws affecting creditors’ rights generally;



(e)
other than the Company Shareholder Approval, no vote or consent of the holders
of any class or series of capital stock of the Company or any of its affiliates
is necessary to approve this Subscription Agreement or the transactions
contemplated hereby and shareholder approval is not required under NASDAQ
Listing Rule 5635;



(f)
the execution and delivery of this Subscription Agreement and the fulfillment of
the terms hereof by the Company and the issuance, sale and delivery of the
Offered Shares do not and will not require the consent, approval, authorization,
registration or qualification of or with any Governmental Entity, stock






--------------------------------------------------------------------------------





15


exchange, securities regulatory authority, or other third party, except: (i)
such as will have been timely obtained prior to the Tier 1 Closing Time or, if
applicable, the Tier 2 Closing Time; or (ii) in the case of post-closing
filings, as will be made or obtained within the times prescribed by applicable
Securities Laws;


(g)
neither the Company nor any of the Subsidiaries is in default or breach of, and
the execution and delivery of this Subscription Agreement, the fulfillment of
the terms hereof by the Company and the issuance, sale and delivery of the
Offered Shares, do not and will not result in a breach of or constitute a
default under, and do not and will not create a state of facts which, after
notice or lapse of time or both, will result in a breach of or constitute a
default under, and do not and will not conflict with the notice of articles or
articles (or equivalent documents) of the Company or its Subsidiaries, any
resolutions of the shareholders or directors of the Company or its Subsidiaries,
the terms of any material agreement, or any Order, statute, rule or regulation
applicable to any of them including applicable Securities Laws, which breach or
default has had or would reasonably be expected to have a Material Adverse
Effect on the Company;



(h)
all necessary corporate action will have been taken to validly create,
authorize, reserve and issue the Offered Shares and, upon payment by the
Subscriber of the aggregate Subscription Amount, will, when issued, be validly
issued as fully paid and non-assessable Preferred Shares in the capital of the
Company and free of any Liens, rights of first refusal or any kind of transfer
restrictions other than as required by applicable Securities Laws and the holder
of such Offered Shares shall be entitled to all rights afforded to a holder of
Preferred Shares;



(i)
the authorized capital of the Company consists of an unlimited number of Common
Shares and an unlimited number of Preferred Shares, of which, as of the close of
business on September 29, 2017, 55,026,995 Common Shares and no Preferred Shares
were outstanding as fully paid and non-assessable shares of the Company;



(j)
other than as disclosed in the Company’s Public Record, there are no outstanding
options, warrants, rights (including conversion or pre-emptive rights and rights
of first refusal or similar rights) or agreements, orally or in writing, to
purchase or acquire from the Company any Common Shares or Preferred Shares, or
any securities convertible into or exchangeable for Common Shares, Preferred
Shares or any other equity interests;



(k)
CST Trust Company, at its principal office in Vancouver, British Columbia, is
the duly appointed registrar and transfer agent for the Common Shares and
Preferred Shares of the Company;



(l)
the Common Shares are registered pursuant to Section 12(b) of the U.S. Exchange
Act and listed for trading on NASDAQ, and, except for such listing, no
securities of the Company are listed on any other stock or securities exchange
or market or registered under any Securities Laws. No delisting, suspension of
trading or cease trading order with respect to any securities of the Company is
pending or, to the knowledge of the Company, threatened in writing;



(m)
to the knowledge of the Company, as of the date of this Subscription Agreement,
no inquiry, review or investigation (formal or informal) of the Company by any
securities commission or similar regulatory authority under applicable
Securities Laws, or NASDAQ is in effect or ongoing or reasonably expected to be
implemented or undertaken;



(n)
the Company is a “reporting issuer” in each of the provinces of Canada;



(o)
no order ceasing or suspending trading in the securities of the Company or
prohibiting the sale of the Offered Shares has been issued by any regulatory
authority and is continuing in effect and no proceedings for that purpose have
been instituted or are pending or, to the knowledge of Company, contemplated or
threatened by any regulatory authority;








--------------------------------------------------------------------------------





16


(p)
other than as disclosed in the Company’s Public Record, no person now has any
agreement or option or right or privilege (whether at Law, pre-emptive or
contractual) capable of becoming an agreement for the purchase, subscription or
issuance of, or conversion into, any unissued shares, securities, warrants or
convertible obligations of any nature of the Company or any of the Subsidiaries;



(q)
since December 31, 2016, other than as disclosed in the Public Record or by the
Company in writing to the Subscriber:

(i)
there has not been any material change in the assets, liabilities, obligations
(absolute, accrued, contingent or otherwise), business, condition (financial or
otherwise) or results of operations of the Company and the Subsidiaries, on a
consolidated basis;



(ii)
there has not been any material change in the capital stock or long-term debt of
the Company and the Subsidiaries, on a consolidated basis; and



(iii)
the Company and the Subsidiaries have carried on their respective businesses in
the ordinary course;



(r)
as of their respective dates, the financial statements of the Company included
in the SEC Reports (as defined below) complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (GAAP) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments);



(s)
there are no material off-balance sheet transactions, arrangements or
obligations (including contingent obligations) of the Company or the
Subsidiaries with unconsolidated entities or other persons that have had or
would reasonably be expected to have a Material Adverse Effect on the Company;



(t)
the Company and each Subsidiary maintains a system of internal control over
financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the U.S.
Exchange Act) which is designed to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;



(u)
to the knowledge of the Company, neither the Company nor any of the Subsidiaries
nor the Company’s independent registered accountant has identified or been made
aware of: (i) any significant deficiency or material weakness in the design or
operation of internal control over financial reporting utilized by the Company;
(ii) any material illegal act or fraud related to the business of the Company
that involves the Company’s management or other employees; or (iii) any material
claim or allegation regarding any of the foregoing;



(v)
the Company has established disclosure controls and procedures (as such term is
defined in Rule 13a- 15(e) and 15d-15(e) under the U.S. Exchange Act) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the U.S. Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC rules and forms;






--------------------------------------------------------------------------------





17
(w)
the Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures as of the end of the period covered
by the Company’s most recently filed periodic report under the U.S. Exchange Act
(such date, the Evaluation Date);



(x)
the Company presented in its most recently filed annual report on Form 10-K or
quarterly report on Form 10-Q, as applicable, under the U.S. Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date;



(y)
since the Evaluation Date, there have been no changes in the Company’s internal
control over financial reporting (as such term is defined in the U.S. Exchange
Act) that have materially affected, or are reasonably likely to materially
affect, the Company’s internal control over financial reporting;



(z)
neither the Company nor any Subsidiary is insolvent and is able to meet all of
its financial liabilities as they become due and no winding-up, liquidation,
dissolution or bankruptcy proceedings have been commenced or are being commenced
or contemplated by the Company or any Subsidiary, and no merger, consolidation,
amalgamation, sale of all or substantially all of the assets or sale of the
business of the Company or any of its Subsidiaries have been commenced or are
being commenced or contemplated by the Company or any of its Subsidiaries and
neither the Company nor any Subsidiary has knowledge of any such proceedings or
transactions having been commenced or being contemplated in respect of the
Company or any of its Subsidiaries by any other party;



(aa) other than as disclosed in the Company's Public Record, there are no
actions, suits, proceedings, inquiries or investigations existing, or to the
best of the Company’s knowledge, pending or threatened against or adversely
affecting the Company or its Subsidiaries or any predecessor company or to which
any of the property or assets thereof is subject, at Law or equity, or before or
by any court, federal, provincial, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, which may in any way materially adversely affect the condition
(financial or otherwise), property, assets, operations or business of the
Company or its Subsidiaries or their ability to perform the obligations thereof
and neither the Company nor any of its Subsidiaries is subject to any Order,
rule, policy or regulation of any Governmental Entity, which, either separately
or in the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect on the Company, or the ability of the Company to perform its
obligations pursuant hereto;


(bb) neither the Company nor any of the Subsidiaries, nor to the best of the
Company’s knowledge, any other person, is in default in the observance or
performance of any term, covenant or obligation to be performed by the Company
or the Subsidiaries or such other person, as applicable, under any material
agreement to which the Company or a Subsidiary is a party or otherwise bound,
and all such material agreements are in good standing, and no event has occurred
which with notice or lapse of time or both would constitute such a default
thereunder by the Company, any Subsidiary or any other party;


(cc) there is no person acting or purporting to act at the request of the
Company who is entitled to any brokerage, agency or other fiscal advisory or
similar fee in connection with the Offering, other than as disclosed
concurrently herewith by the Company in writing to the Subscriber;


(dd) the information and statements set forth in the Company’s Public Record
were, as of the date filed, in compliance in all material respects with the
Securities Laws and did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;


(ee) there is no “material change” (as defined in applicable Securities Laws)
relating to the Company which has occurred and with respect to which the
requisite material change report has not been filed with the applicable
securities regulatory authority, nor has the Company filed any confidential
material change reports with any securities regulatory authority that are still
maintained on a confidential basis;





--------------------------------------------------------------------------------





18


(ff) except as qualified in the Company's Public Record, the Company and the
Subsidiaries are the absolute legal and beneficial owners of and have good and
marketable title to, all of the material property or assets thereof as described
in the Company’s Public Record, such material properties and assets are free of
all Liens and no other property rights are necessary for the conduct of the
business of the Company and the Subsidiaries as currently conducted or currently
contemplated to be conducted; the Company knows of no claim or basis for any
claim that might or could materially adversely affect the right of the Company
or the Subsidiaries to use, transfer or otherwise exploit such property rights;
and, except as disclosed in the Company’s Public Record, neither the Company nor
any Subsidiary has any responsibility or obligation to pay any commission,
royalty, license fee or similar payment to any person with respect to the
property rights thereof;


(gg) the Company holds all requisite licences, registrations, qualifications,
permits and consents necessary or appropriate for carrying on its respective
business as currently carried on (col1ectively, the Licenses), except where the
failure to hold such Licenses would not be reasonably expected to have a
Material Adverse Effect on the Company, and (A) all such Licenses are valid and
subsisting and in good standing in all material respects and (B) each of the
Company and the Subsidiaries are in compliance with all terms of such Licenses
and have not received a notice of non-compliance, or know of, or have reasonable
grounds to know of, any facts that would give rise to a notice of non-
compliance with any such Licenses, other than as disclosed by the Company in
writing to the Subscriber concurrently herewith;


(hh) neither the Company nor any Subsidiary is a party to or bound by any
non-competition agreement or any other agreement, obligation or Order that
purports to (A) limit the manner or the localities in which all or any material
portion of the business of the Company or such Subsidiary is conducted, (B)
limit any business practice of the Company or the Subsidiary in any material
respect, or (C) restrict any acquisition or disposition of any property by the
Company or the Subsidiary in any material respect;


(ii) to the knowledge of the Company, it is not aware of any legislation, or
proposed legislation published by a Governmental Entity, which it anticipates
will materially and adversely affect the business, affairs, operations, assets,
liabilities (contingent otherwise) or prospects of the Company or any
Subsidiary;


(jj) except as would not reasonably be expected to have a Material Adverse
Effect on the Company or a Subsidiary, all rentals, payments and obligations,
and other payments due or payable on or prior to the date hereof under or with
respect to the assets of the Company and the Subsidiary have been properly and
timely paid;


(kk) the Company's disclosure concurrently herewith of Proprietary Rights
identified as "Company IP" contains a true and complete list of all the patents
owned by the Company, to the Company's knowledge. The Company has the right to
use and exploit the Company IP, except as disclosed by the Company in writing to
the Subscriber concurrently herewith, as such Company IP is used as of the Tier
1 Closing Time or, if applicable, the Tier 2 Closing Time or will be used in the
conduct of Company’s business, and each contract with respect to the Company IP
is valid and subsisting and in good standing and there is no default thereunder
by the Company, or to the Company's knowledge by any seller or grantor;


(ll) the Company is the sole legal and beneficial owner of, has good and
marketable title to, and owns all right, title and interest in all the Company
IP free and clear of all Liens. The Company has not assigned, licensed or
otherwise conveyed any of the Company IP to any third party, except as disclosed
by the Company in writing to the Subscriber concurrently herewith;


(mm) the Company's disclosure concurrently herewith of Proprietary Rights
identified "Licensed IP" contains a true and complete list of all Licensed IP
licensed to the Company. The Company has the right to use and exploit the
Licensed IP, as such Licensed IP is used in the conduct of the Company's
business as of the Tier 1 Closing Time or, if applicable, the Tier 2 Closing
Time, and each contract with respect to the







--------------------------------------------------------------------------------





19


Licensed IP is valid and subsisting and in good standing and there is no default
thereunder by the Company or, to the Company’s knowledge, by any licensor;


(nn) the Proprietary Rights used by the Company in its business are in full
force and effect and have not been used, enforced or not enforced in a manner
that would result in their abandonment, cancellation or unenforceability. There
is no claim existing or, to the Company’s knowledge threatened alleging adverse
ownership, invalidity or other opposition to, or any conflict with, any of the
Proprietary Rights;


(oo) to the Company’s knowledge, (A) the Company has not received any notice or
claim (whether written, oral or otherwise) challenging the Company’s ownership
of or right to use any Proprietary Rights or suggesting that any other person
has any claim of legal or beneficial ownership or other claim or interest with
respect thereto and (B) there is no reasonable basis for any claim that any
person other than the Company has any claim of legal or beneficial ownership or
other claim or interest in any of the Proprietary Rights;


(pp) other than as disclosed by the Company in writing to the Subscriber
concurrently herewith, the Proprietary Rights of the Company and the
Subsidiaries and the Proprietary Rights used by the Company are sufficient to
conduct its business as presently conducted or anticipated to be conducted. No
consent of any person is necessary to make, use, reproduce, license, sell,
modify, update, enhance or otherwise exploit any Company IP, other than Company
IP licensed on a non-exclusive basis, and none of the Company IP comprises an
improvement to any Licensed IP that would give any person any rights to the
Company IP, including, without limitation, rights to license the Company IP;


(qq) to the Company’s knowledge, no third party has misappropriated, or is
misappropriating, or is threatening to misappropriate, any rights of the Company
in or to any Proprietary Rights and no third party’s commercialized product
infringes any rights of the Company in or to any Proprietary Rights;


(rr) the Company and each of its Subsidiaries has used commercially reasonably
efforts (including measures to protect secrecy and confidentiality, where
appropriate) to protect its Proprietary Rights and confidential information.
Without limiting the generality of the foregoing, to the extent that any of the
Company IP is licensed or disclosed to a third party or any third party has
access to such the Company IP (including but not limited to any employee,
officer, shareholder, consultant, systems-integrator, distributor or other
customer of the Company), the Company has entered into a valid and enforceable
written agreement which contains terms and conditions prohibiting the
unauthorized use, disclosure, reverse engineering or transfer of such the
Company IP by such third party. All such agreements are in full force and effect
and no such third party, to the Company’s knowledge, is in default of its
obligations thereunder;


(ss) the Company has taken or will take all commercially reasonable steps to
obtain the approval of NASDAQ to the extent required to list the Offered Shares
and has complied with all other requirements of NASDAQ and requirements of the
Securities Laws applicable to the offer and sale of the Offered Shares as
contemplated herein required to be taken or complied with by it prior to the
Tier 1 Closing Date and, if applicable, the Tier 2 Closing Date, as the case may
be;


(tt) the Company has not received any notice of or been prosecuted for an
offence alleging violation of or non-compliance with any Environmental Law, and
has not settled any allegation of violation or non- compliance short of
prosecution. The Company is not aware of any Orders relating to environmental
matters requiring any work, repairs, construction or capital expenditures to be
made with respect to the business or any property, facilities or assets (whether
currently owned, leased, occupied, controlled or licensed or owned, leased,
occupied, controlled or licensed at any time prior to the date hereof) of the
Company;


(uu) the Company, its Subsidiaries and, to the knowledge of the Company, if
applicable, any predecessor company to the Company or its Subsidiaries, have not
received any notice from a Governmental Entity







--------------------------------------------------------------------------------





20


relating to environmental matters that the Company’s business or that the
operation of any of the Company’s property, facilities or other assets is in
violation of any Environmental Law or any Environmental Approval or that the
Company is responsible (or potentially responsible) for the clean up of any
hazardous substances at, on or beneath any of its property, facilities or other
assets (whether currently owned, leased, occupied, managed, controlled or
licensed, or owned, leased, occupied, managed, controlled or licensed at any
time prior to the date hereof), or at, on or beneath any other land or in
connection with any waste or contamination migration to or from any of the
Company’s property, facilities or other assets;


(vv) the Company and each of its Subsidiaries has complied in all material
respects and will comply in all material respects with the requirements of all
applicable corporate Laws (including the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it) and Securities Laws, including without
limitation, the Securities Laws in relation to the distribution of its
securities and in all matters relating to the Offering;


(ww) the Company and its Subsidiaries, as applicable, have filed all federal,
provincial, local and non-U.S. Tax Returns that are required to be filed, or
have requested extensions thereof, and have paid all Taxes required to be paid
by each of them and any other assessment, fine or penalty levied against each of
them, to the extent that any of the foregoing is due and payable, except for
such assessments, fines and penalties which are currently being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP. Such Tax Returns are true, correct and complete in all material
respects, and accurately reflect all material liability for Taxes of the Company
and its Subsidiaries for the periods covered thereby;


(xx) the Company and its Subsidiaries, if applicable, have established on their
books and records reserves which are adequate for the payment of all Taxes not
yet due and payable, and there are no Liens for Taxes on the assets of the
Company except for Taxes not yet due;


(yy) no claim has ever been made by a Governmental Entity in a jurisdiction
where neither the Company nor any of its Subsidiaries files Tax Returns that the
Company or any of its Subsidiaries is or may be subject to Tax by, or may be
required to file any Tax Returns in, that jurisdiction that has not been
resolved;


(zz) other than as disclosed by the Company in writing to the Subscriber, there
are no pending audits or examinations against the Company or any of its
Subsidiaries by any Governmental Entity with respect to Taxes, and there are no
claims that have been asserted against the Company or any of its Subsidiaries
which, if determined adversely, would result in the assertion by a Governmental
Entity of any deficiency that have had or would reasonably be expected to have
an adverse effect on the Tax liabilities of the Company or any of its
Subsidiaries;


(aaa) neither the Company nor any of its Subsidiaries was a passive foreign
investment company within the meaning of Section 1297 of the Code in respect of
the taxation year ended December 31, 2016;


(bbb) the corporate records and minute books of the Company contain copies of
all material proceedings of the shareholders, the Company Board and all
committees of the Company Board and there have been no other meetings,
resolutions or proceedings of the shareholders, the Company Board or any
committees of the Company Board not reflected in such minute books and other
records. The corporate records and minute books of the Company have been
maintained in accordance with all applicable Laws and are complete and accurate
in all material respects, except where such incompleteness or inaccuracy would
not reasonably be expected to have a Material Adverse Effect on the Company.
Financial books and records and accounts of the Company: (i) have been
maintained in accordance with good business practices on a basis consistent with
prior years and past practice; (ii) stated in reasonable detail end accurately
and fairly reflect in all material respects the Offering; and (iii) accurately
and fairly reflect in all material respects the basis for the consolidated
financial statements of the Company;





--------------------------------------------------------------------------------





21


(ccc) the Company and each of its Subsidiaries has conducted and is conducting
its business in compliance with all, and is not in violation of any, applicable
Laws of each jurisdiction in which it carries on business or holds assets, other
than such non-compliance or violations that would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect on the
Company;


(ddd) the Company is not registered or required to be registered as an
"investment company" under the U.S. Investment Company Act of 1940, as amended;


(eee) the Company has filed all reports required to be filed by it under the
U.S. Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
twelve months preceding the date hereof (the foregoing materials (together with
any materials filed by the Company under the U.S. Exchange Act, whether or not
required), collectively referred to herein as the SEC Reports) and the SEC
Reports did not contain any untrue statement of a material fact or omit to state
any material fact required to be stated there in or necessary in order to make
the statements made therein, in light of the circumstances in which they were
made, not misleading;


(fff) neither the Company or any of its affiliates, nor any person acting on its
or their behalf has engaged or will engage in any form of “general solicitation”
or “general advertising” (as such terms are defined in Rule 503(c) of Regulation
D) in the United States in connection with the offer and sale of the Offered
Shares;


(ggg) the Company has not for a period of six months prior to the date hereof
sold, offered for sale or solicited any offer to buy any of its securities in a
manner that would be integrated with the offer and sale of the Offered Shares
and would cause the exemption from registration set forth in Section 4(a) (2) of
the U.S. Securities Act to become unavailable for the offer and sale of the
Offered Shares pursuant hereto;


(hhh) the Company is eligible to register the resale of the Offered Shares by
the Subscriber using Form S-3 promulgated under the U.S. Securities Act, or any
similar short-form registration statement that may be available at such time
under the U.S. Securities Act;


(iii) with respect to each “employee benefit plan” (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (ERISA)),
whether or not subject to ERISA, maintained or contributed to by the Company or
its Subsidiaries or pursuant to which the Company or any such Subsidiary or any
organization (an ERISA Affiliate) which, together with the Company and/or any
such Subsidiary, would be treated as a “single employer” within the meaning of
the Code, may have a liability (each, an Employee Benefit Plan), (i) each
Employee Benefit Plan has been established and maintained in compliance with its
terms and the requirements of all applicable Laws (including, without
limitation, ERISA and the Code), except for any noncompliance that does not and
would not result, individually or in the aggregate, in a material liability of
the Company or its Subsidiaries, and all contributions and payments required to
be made under any Employee Plan or related agreement have been made in a timely
fashion or has been reflected on the most recent balance sheet filed prior to
the date hereof or accrued in the accounting records of the Company and its
Subsidiaries; (ii) there are no unfunded obligations of the Company or any of
its Subsidiaries under any Employee Benefit Plan; and
(iii) each Employee Benefit Plan which is intended to be “qualified” within the
meaning of Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service covering all tax law changes or is
comprised of a master or prototype plan that has received a favorable opinion
letter from the Internal Revenue Service, and, to the Company’s knowledge, no
event has occurred and no condition exists which could reasonably be expected to
result in the revocation of any such determination letter or opinion letter.
None of the Company, any Subsidiary of the Company or any ERISA Affiliate
currently maintains or contributes to, or has at any time maintained or
contributed to or been obligated to contribute to, any plan, program or
arrangement covered by Title IV of ERISA or subject to Section 412 of the Code
or Section 302 of ERISA;







--------------------------------------------------------------------------------





22


(jjj) neither the Company nor any of its Subsidiaries is a party to, bound by,
negotiating or required to negotiate any collective bargaining agreement or
other agreement with a labor union or other labor organization. No employees of
the Company or any of its Subsidiaries are represented by any labor union or
other labor organization. There are no activities or proceedings of any labor
union or other labor organization to organize any employees of the Company or
any of its Subsidiaries and no demand for recognition or certification as the
exclusive bargaining representative of any employees has been made by or on
behalf of any labor union or other labor organization. There are no pending or,
to the knowledge of the Company, threatened, and, in the three year period prior
to the date hereof, there have been no, strikes, lockouts, union organization
activities (including, but not limited to, union organization campaigns or
requests for representation), pickets, slowdowns, stoppages, material grievances
or collective labor disputes or similar activity in respect of the business of
the Company or its Subsidiaries that may, individually or in the aggregate,
interfere in any material respect with the respective business activities of the
Company or any of its Subsidiaries. The Company and each of its Subsidiaries are
not engaged in and, in the three year period prior to the date hereof, have not
engaged in any unfair labor practice that has resulted or could reasonably be
expected to result, individually or in the aggregate, in any material liability
to the Company or any of its Subsidiaries;


(kkk) the Company and each of its Subsidiaries is, and, in the three years prior
to the date hereof has been, in compliance in all material respects with all
applicable Laws respecting labor, employment, fair employment practices
(including equal employment opportunity laws), terms and conditions of
employment, classification of employees, workers’ compensation, occupational
safety and health, immigration, affirmative action, employee and data privacy,
plant closings, and wages and hours. There is no pending or, to the knowledge of
the Company, threatened charge, complaint, arbitration, audit or investigation
brought by or on behalf of, or otherwise involving, any current or former
employee, any person alleged to be a current or former employee, any applicant
for employment, or any class of the foregoing, or any Governmental Entity, that
involve the labor or employment relations and practices of the Company or any of
its Subsidiaries that could reasonably be expected to result, individually or in
the aggregate, in any material liability to the Company or any of its
Subsidiaries;


(lll) neither the execution and delivery of this Subscription Agreement,
shareholder (at the Company Meeting or otherwise) or other approval of this
Subscription Agreement nor the consummation of the transactions contemplated
hereby could, either alone or in combination with another event, (i) entitle any
employee, director, officer or independent contractor of the Company or any of
its Subsidiaries to severance pay or any material increase in severance pay,
(ii) accelerate the time of payment or vesting, or materially increase the
amount of compensation due to any such employee, director, officer or
independent contractor, (iii) directly or indirectly cause the Company to
transfer or set aside any assets to fund any material benefits under any
Employee Benefit Plan, (iv) otherwise give rise to any material liability under
any Employee Benefit Plan, (v) limit or restrict the right to merge, materially
amend, terminate or transfer the assets of any Employee Benefit Plan on or
following the later to occur of the Tier 1 Closing and the Tier 2 Closing, (vi)
require a “gross-up,” indemnification for, or payment to any individual for any
taxes imposed under Section 409A or Section 4999 of the Code or any other tax,
or
(vii) result in the payment of any amount that could, individually or in
combination with any other such payment, constitute an “excess parachute
payment” as defined in Section 280G(b)(1) of the Code;


(mmm) the Company is a “foreign issuer” as defined in 16 C.F.R.
§801.1(e)(2)(ii); and


(nnn) the Company and the Subsidiaries (i) do not have assets located in the
United States having an aggregate total value of over $80.8 million; and (ii)
did not make aggregate sales in or into the United States of over $80.8 million
in their most recent fiscal year.


5.2        Covenants of the Company Relating to the Company Meeting


The Company hereby covenants and agrees with the Subscriber as follows:





--------------------------------------------------------------------------------





23


(a)
the Company agrees to convene and conduct the Company Meeting for the purpose of
obtaining approval of the Company Shareholder Approval and shall not, except as
required for quorum purposes, as required by Securities Law, or otherwise as
permitted under this Subscription Agreement, adjourn, postpone or cancel (or
propose or permit the adjournment, postponement or cancellation of) the Company
Meeting without the Subscriber’s prior written consent, such consent not to be
unreasonably withheld or delayed;



(b)
as promptly as reasonably practicable following execution of this Subscription
Agreement, the Company shall prepare the Company Circular, together with any
other documents required by applicable Securities Laws, and cause it to be filed
in all jurisdictions where the same is required to be filed, in each case, in
accordance with all applicable Securities Laws, including, without limitation,
Section 14 of the U.S. Exchange Act and Regulation 14A promulgated thereunder.
To the extent the SEC reviews the Company Circular, the Company shall each use
commercially reasonable efforts to respond as promptly as reasonably practicable
to, and resolve all comments received from, the SEC (or its staff) concerning
the Company Circular, and to have the Company Circular cleared by the SEC as
promptly as reasonably practicable after such filing;



(c)
as promptly as reasonably practicable after the tenth calendar day following the
Company’s filing of the preliminary Company Circular with the SEC (if the SEC
does not review the Company Circular) or after the preliminary Company Circular
is cleared by the SEC (if the SEC reviews the Company Circular), the Company
shall cause the definitive Company Circular to be mailed or otherwise delivered
to Shareholders and otherwise filed in all jurisdictions where the same is
required to be filed, in each case, in accordance with all applicable Securities
Laws, including, without limitation, Section 14 of the U.S. Exchange Act and
Regulation 14A promulgated thereunder;



(d)
the Company shall ensure that the Company Circular complies in all material
respects with all applicable Securities Laws, including, without limitation, the
rules applicable to proxy statements on Schedule 14A promulgated under
Regulation 14A under the U.S. Exchange Act, and without limiting the generality
of the foregoing, that the Company Circular contains sufficient detail to permit
the Shareholders to form a reasoned judgement concerning the matters to be
placed before them at the Company Meeting. The Company shall ensure that all
proxies solicited by it and any of its representatives in connection with the
Company Meeting are solicited in compliance with all applicable Securities Laws,
including, without limitation, Section 14 of the U.S. Exchange Act and
Regulation 14A promulgated thereunder;



(e)
the Company shall give the Subscriber and its legal counsel a reasonable
opportunity to review and comment on the Company Circular and, in the case of
review by the SEC, responses to SEC comments. The Company Circular shall be
reasonably satisfactory to the Subscriber, acting reasonably, before it is
printed, or distributed to Shareholders or filed with any Governmental Entity,
subject to any disclosure obligations imposed on the Company by any Governmental
Entity;



(f)
the Company shall disclose in the Company Circular that the Company Board has
determined, after receiving financial and legal advice, that the Offering is in
the best interests of Company, and the Company Board recommends that the
Shareholders vote in favour of the Company Shareholder Approval;



(g)
from the date of this Subscription Agreement until the Company Meeting, the
Company shall use commercially reasonable efforts to take or otherwise cause to
be taken, all actions and to do or otherwise cause to be done, all things
necessary to complete as promptly as is practicable the Offering and the other
transactions contemplated in this Agreement, and, without limiting the
generality of the foregoing, shall publically affirm the recommendation of the
Company Board that Shareholders vote in favour of the Company Shareholder
Approval (by the prompt issuance of a press release, in form and content
satisfactory to the Subscriber, acting reasonably, to that effect) and, when
requested by the Subscriber, acting reasonably, publically reaffirm (by the
prompt issuance of a press release, in form






--------------------------------------------------------------------------------





24


and content satisfactory to the Subscriber, acting reasonably, to that effect)
the recommendation of the Company Board that the Shareholders vote in favour of
the Company Shareholder Approval;


(h)
the Company shall solicit proxies from Shareholders in favour of the Company
Shareholder Approval and against any resolution submitted by any person that is
inconsistent with, or which seeks to hinder or delay the Company Shareholder
Approval and the completion of the transactions contemplated hereby, including,
if so requested by the Purchaser, acting reasonably, using the services of
dealers and proxy solicitation services, and take all other actions that are
reasonably necessary or desirable to seek the approval of the Company
Shareholder Approval;



(i)
the Company will advise the Subscriber from time to time as the Subscriber may
reasonably request, and at least on a daily basis on each of the last ten (10)
Business Days prior to the date of the Company Meeting, as to the aggregate
tally of the proxies received by the Company in respect of the Company
Shareholder Approval;



(j)
the Company shall keep the Subscriber informed of any material requests or
comments made by any Governmental Entity to the Company in connection with the
Company Circular and promptly provide the Subscriber with copies of any
correspondence received by the Company from, or sent by the Company to, any
Governmental Entity in connection with the Company Circular;



(k)
the Company agrees that no matters shall be brought before the Company Meeting
other than the adoption of this Subscription Agreement and any related and
customary procedural matters (including a proposal to adjourn the meeting to
allow additional solicitation of votes);



(l)
none of the information contained or incorporated by reference in the Company
Circular, as of the date it is first mailed to the Shareholders, and at the time
of the Company Meeting, will contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading; and



(m)
if at any time any information relating to the Company, its Subsidiaries or any
of its or their respective affiliates, directors or officers, is discovered or
otherwise learned by the Company, which should be set forth in an amendment or
supplement to the Company Circular so that the Company Circular would not
include any misstatement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, the Party which discovers such information shall promptly notify the
other Party and an appropriate amendment or supplement describing such
information shall be promptly filed with the SEC and any other required
Governmental Entity and, to the extent required by the Securities Laws,
disseminated to the Shareholders.



5.3    Covenants of the Company Relating to the Conduct of Business


The Company hereby covenants and agrees with the Subscriber that at all times
from the date of this Subscription Agreement until (i) the Tier 1 Closing Date,
(ii) if the Tier 1 Closing has occurred, the Company Meeting or (iii) if the MI
61-101 Resolution is passed, the Tier 2 Closing Date, unless the Subscriber
shall otherwise agree in writing or as otherwise expressly (A) contemplated or
permitted by this Subscription Agreement, or (B) unanimously approved by the
Company Board, it shall and shall cause each of its Subsidiaries to:













--------------------------------------------------------------------------------





25


(a)
conduct its business and affairs and maintain its assets, and not take any
action except, in the usual, ordinary and regular course of business consistent
with past practice and in compliance with applicable Laws;



(b)
use commercially reasonable efforts to preserve intact its present business
organization, assets (including intellectual property) and goodwill, maintain
its real property interests (including title to, and leasehold interests in
respect of, any real property) in good standing, keep available the services of
its directors, officers and senior employees and preserve the current material
relationships with suppliers, senior employees, consultants, customers and
others having business relationships with it, in each case except in accordance
with the usual, ordinary course of business consistent with past practices;



(c)
duly and timely file all Tax Returns required to be filed by it or any
Subsidiaries on or after the date hereof and all such Tax Returns will be true,
complete and correct in all respects;



(d)
timely withhold, collect, remit and pay all Taxes which are to be withheld,
collected, remitted or paid by it or any Subsidiaries to the extent due and
payable; and



(e)
not:



(i)
issue, sell, pledge, lease, dispose of or encumber, or agree to issue, sell,
pledge, lease, dispose of or encumber, any Common Shares, Preferred Shares or
any securities convertible into Common Shares or Preferred Shares (other than in
connection with the exercise, in accordance with their respective terms, of
outstanding Company Options) or, except as provided for in this Subscription
Agreement, amend, extend or terminate, or agree to amend, extend or terminate,
any of the terms of, or agreements governing, any of the outstanding Company
Options or other convertible securities;



(ii)
declare, pay or set aside any dividend or make any distribution (other than
dividends or distributions by any Subsidiary to the Company or any other
Subsidiary) with respect to the Company or any of its Subsidiaries;



(iii)
amend or propose to amend its articles or by-laws or other constating documents;
or, split, consolidate or reclassify, or propose to split, consolidate or
reclassify, any of the Common Shares or Preferred Shares, or undertake or
propose to undertake any other capital reorganization or change in the capital
structure of the Company or any of its Subsidiaries;



(iv)
sell, pledge, lease, dispose of, abandon, cancel or encumber any assets, rights
or properties, except in the ordinary course of business consistent with past
practice;



(v)
except as contemplated by this Subscription Agreement, acquire or agree to
acquire (by merger, amalgamation, acquisition of shares or assets or otherwise)
any company, partnership or other business organization or division, or
incorporate or form, or agree to incorporate or form, any company, partnership
or other business organization or make or agree to make any investment either by
purchase of shares or securities, contributions of capital, property transfer or
purchase of, any property or assets of any other person, company, partnership or
other business organization;



(vi)
enter into or agree to the terms of any material joint venture or similar
agreement, arrangement or relationship;



(vii)
incur, create, assume, modify or otherwise become liable for, any indebtedness
for borrowed money or any other liability or obligation, permit any of the
properties or assets of the Company or any of its Subsidiaries to be subject to
any Lien or issue any debt securities or assume, guarantee, endorse or otherwise
as an accommodation become responsible for the obligation of








--------------------------------------------------------------------------------





26


any other person or make any loans, capital contribution, investments or
advances except in the ordinary course of business;


(viii)
pay, discharge or satisfy any material claims, liabilities or obligations other
than the payment, discharge or satisfaction, in the ordinary course of business
consistent with past practice, of liabilities incurred in the ordinary course of
business consistent with past practice or of fees, expenses and other charges of
the Company Board, advisors and service providers which are or become payable in
connection with the Offering;



(ix)
take any action or fail to take any action which action or failure to act would
result in the material loss, expiration or surrender of, or the loss of any
material benefit under, or reasonably be expected to cause any Governmental
Entities to institute proceedings for the suspension, revocation or limitation
of rights under, any material authorizations; or fail to prosecute with
commercially reasonable due diligence any pending applications to any
Governmental Entities;



(x)
take any action that could reasonably be expected to interfere with or be
inconsistent with the completion of the Offering or the transactions
contemplated in this Subscription Agreement or which would render, or which may
reasonably be expected to render, untrue or inaccurate (without giving effect
to, applying or taking into consideration any materiality or Material Adverse
Effect qualification already contained within such representation or warranty)
in any material respect any of the representations and warranties of Company set
forth in this Subscription Agreement;



(xi)
except as required by GAAP, make any change in any method of accounting or
auditing practice;



(xii)
make, change or revoke any Tax election or settle and/or compromise any Tax
liability; prepare any Tax Returns in a manner which is inconsistent with the
past practices of the Company or any of its Subsidiaries, as applicable, with
respect to the treatment of items on such Tax Returns; adopt or change any Tax
accounting method or Tax accounting period; enter into, cancel or modify any
agreement with a Governmental Entity with respect to Taxes; incur any material
liability for Taxes other than in the ordinary course of business, or file an
amended Tax Return or a claim for refund of taxes with respect to the income,
operations or property of the Company or its Subsidiaries;



(xiii)
other than in the ordinary course of business or as required by Law, enter into,
terminate, modify or amend in any material respect any contract or agreement
that is material to the Company and/or any of its Subsidiaries; or



(xiv)
announce an intention, enter into any formal or informal agreement, or otherwise
make a commitment to do any of the things prohibited by any of the foregoing
subsections; and



(xv)
use commercially reasonable efforts to avoid, in respect of the taxation year
ending December 31, 2017, being treated as a passive foreign investment company
within the meaning of Section 1297 of the Code.



5.4        Acknowledgements and Additional Covenants of the Company


The Company hereby acknowledges, covenants and agrees with the Subscriber as
follows:
(a)
the Company shall maintain its status as a “reporting issuer” in, and not in
default of any requirement of the Securities Laws of, each of the Provinces of
Canada until the later to occur of the Tier 1 Closing Time or, if applicable,
the Tier 2 Closing Time;










--------------------------------------------------------------------------------





27


(b)
until the later to occur of the Tier 1 Closing Time or, if applicable, the Tier
2 Closing Time, the Company shall remain a corporation validly subsisting under
the Laws of its jurisdiction of incorporation, licensed, registered or qualified
as an extra-provincial or foreign corporation in all jurisdiction where the
character of its properties owned or leased or the nature of the activities
conducted by it make such licensing, registration or qualification necessary;



(c)
for a period of one year after the date of this Subscription Agreement, the
Company shall file all reports required to be filed by the Company after the
date hereof pursuant to the U.S. Exchange Act. During this one-year period, if
the Company is not required to file reports pursuant to the U.S. Exchange Act,
it will prepare and furnish to the Subscriber and make publicly available in
accordance with Rule 144 under the U.S. Securities Act such information as is
required for the Subscriber to sell the Securities under Rule 144 under the U.S.
Securities Act;



(d)
the Company shall timely file such forms and documents as may be required to be
filed by the Company under the Securities Laws, including the policies of NASDAQ
relating to the Offering and will take all commercially reasonable steps to
obtain the listing approval of NASDAQ to the extent required in respect of the
Underlying Common Shares and will comply with all other requirements of NASDAQ
and requirements of the Securities Laws applicable to the offer and sale of the
Offered Shares as contemplated herein required to be taken or complied with by
it; provided that the Company will discuss in good faith with the Subscriber,
and agree to make, any adjustments required to the terms of the Preferred Shares
that are required by NASDAQ and that are not materially adverse to the Company;



(e)
the Company shall perform and carry out all of the acts and things to be
completed by it as provided in this Subscription Agreement;



(f)
the Company shall use the proceeds of this Offering to further develop and
continue to advance its clinical and preclinical hepatitis B virus pipeline, and
for general corporate purposes, including working capital;



(g)
the Company shall take all actions as are necessary to cause the following to be
effective as of the Tier 1 Closing:



(i)
the Registration Rights Agreement shall be amended by the Registration Rights
Amending Agreement such that the Offered Shares and the Underlying Common
Shares, will be subject to the Registration Rights Agreement on substantially
the same terms as the other Common Shares subject thereto (the Registration
Rights Amendment);



(ii)
the Governance Agreement shall be amended by the Governance Agreement Amending
Agreement to reflect, inter alia, the Subscriber Board Designation Right (the
Governance Agreement Amendment); and



(iii)
the execution and delivery by the Company of the Lock-Up Amending Agreement and
the Standstill Amending Agreement;



(h)
the Company shall take all actions as are necessary to cause the Articles of
Amendment to become effective, including taking all commercially reasonable
actions as are necessary to obtain the Company Shareholder Approval so that the
Subscriber can fully exercise the Subscriber Board Designation Right from and
after the Tier 2 Closing; and



(i)
the Company shall not sell, offer for sale or solicit offers to buy any security
(as defined in Section 2 of the U.S. Securities Act) in a manner that would be
integrated with the offer or sale of the Offered Shares and cause the sale of
the Offered Shares to the Subscriber to be required to be registered under the
U.S. Securities Act.






--------------------------------------------------------------------------------





28


5.5        Survival of Representations, Warranties and Covenants of the Company


The representations and warranties of the Company contained in this Subscription
Agreement shall survive the Tier 1 Closing and, if applicable, the Tier 2
Closing, and, notwithstanding such Closing, shall continue in full force and
effect for the benefit of the Subscriber for a period of two years after the
later to occur of the Tier 1 Closing Time or, if applicable, the Tier 2 Closing
Time. The Subscriber acknowledges that it has had the opportunity to conduct a
due diligence investigation with respect to the Company, and in no event shall
the Company have any liability to the Subscriber with respect to a breach of
representation or warranty under this Agreement to the extent that the
Subscriber knew of such breach as of the Tier 1 Closing and, if applicable, the
Tier 2 Closing.


5.6        Reliance and Indemnity


The Subscriber is relying on the representations, warranties and covenants
contained herein in making the decision to subscribe for the Offered Shares and
make payment of consideration therefor, and the Company agrees to indemnify the
Subscriber and its directors and officers against all losses, claims, costs,
expenses, damages or liabilities which any of them may suffer or incur as a
result of or arising from reliance thereon.


ARTICLE 6 - ACKNOWLEDGEMENTS, COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE
SUBSCRIBER


6.1        Representations and Warranties of the Subscriber


The Subscriber hereby represents and warrants to, and covenants with, the
Company as follows, with effect as of the date hereof and as of the Tier 1
Closing Time and, if applicable and only with respect to the Fundamental
Subscriber Representations and Warranties, the Tier 2 Closing, and acknowledges
that the Company is relying on such representations and warranties in connection
with the transactions contemplated herein:


(a)
the Subscriber certifies that it is resident in the jurisdiction set out on the
face page of this Subscription Agreement. Such address was not created and is
not used solely for the purpose of acquiring the Offered Shares and the
Subscriber was solicited to purchase, and accepted such offer to purchase the
Offered Shares, in such jurisdiction;



(b)
as of the date of execution of this Subscription Agreement and as of the Tier 1
Closing Time and, if applicable, the Tier 2 Closing Time, as the case may be,
the Subscriber is an “accredited investor” as defined in Rule 501(a) of
Regulation. The Subscriber agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and securities laws in connection with the purchase and
sale of the Offered Shares;



(c)
the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the U.S. Securities Act;



(d)
the Subscriber will not offer, sell or otherwise dispose of the Offered Shares
unless such offer, sale or disposition is made in accordance with an exemption
from the registration requirements of the U.S. Securities Act and the Securities
Laws of all applicable states of the United States or the SEC has declared
effective a registration statement in respect of such securities. The Offered
Shares have not been and will not be registered under the U.S. Securities Act
and may not be offered or sold unless registered under the U.S. Securities Act
or an exemption from the registration requirements of the U.S. Securities Act is
available;



(e)
the execution and delivery of this Subscription Agreement, the performance and
compliance with the terms hereof, the subscription for the Offered Shares and
the completion of the transactions by the Subscriber described herein will not
result in any material breach of, or be in conflict with or constitute a
material default under, or create a state of facts which, after notice or lapse
of time, or both, would






--------------------------------------------------------------------------------





29


constitute a material default under any term or provision of the constating
documents, by-laws or resolutions of the Subscriber, the Securities Laws or any
other Laws applicable to the Subscriber, any agreement to which the Subscriber
is a party, or any Order, statute, rule or regulation applicable to the
Subscriber;


(f)
the Subscriber is subscribing for the Offered Shares as principal for its own
account, for investment purposes, and not for the benefit of any other person
(within the meaning of applicable Securities Laws) and not with a view to, or
for resale in connection with, any distribution of the Offered Shares;



(g)
this Subscription Agreement (and all other documentation in connection with such
subscription) has been duly authorized, executed and delivered by, and
constitutes a legal, valid and binding agreement of, the Subscriber, enforceable
against the Subscriber in accordance with its terms, provided that enforcement
thereof may be limited by Laws affecting creditors’ rights generally;



(h)
the Subscriber has the necessary legal capacity and authority to execute and
deliver this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof;



(i)
there is no person acting or purporting to act at the request of the Subscriber
who is entitled to any brokerage or finder’s fee;



(j)
the Subscriber has not received or been provided with a prospectus, offering
memorandum, within the meaning of the Securities Laws in Canada, or any sales or
advertising literature in connection with the Offering and the Subscriber’s
decision to subscribe for the Offered Shares was not based upon, and the
Subscriber has not relied upon, any representations as to facts made by or on
behalf of the Company, other than the representations and warranties of the
Company under this Subscription Agreement;



(k)
no person has made any written or oral representations:



(i)
that any person will resell or repurchase the Offered Shares;



(ii)
that any person will refund the Tier 1 Subscription Amount or, if applicable,
the Tier 2 Subscription Amount; or



(iii)
as to the future price or value of the Offered Shares; and



(l)
the offering and issue of the Offered Shares has not been made or solicited
through or as a result of, and the distribution of the Offered Shares is not
being accompanied by any advertisement, including without limitation in printed
public media, radio, television or telecommunications, including electronic
display, or as part of a general solicitation or general advertising with
respect to the Offering.



6.2        Acknowledgments and Covenants of the Subscriber


The Subscriber, hereby acknowledges, covenants and agrees as follows:


(a)
the Subscriber shall take all actions as are necessary to cause the following to
be effective as of the Tier 1 Closing:



(i)
the Registration Rights Agreement shall be amended by the Registration Rights
Amending Agreement such that the Offered Shares and the Underlying Common
Shares, will be subject to the Registration Rights Agreement on substantially
the same terms as the other Common Shares subject thereto (the Registration
Rights Amendment);








--------------------------------------------------------------------------------





30


(ii)
the Governance Agreement shall be amended by the Governance Agreement Amending
Agreement to reflect, inter alia, the Subscriber Board Designation Right (the
Governance Agreement Amendment); and



(iii)
the execution and delivery by the Company of the Lock-Up Amending Agreement and
the Standstill Amending Agreement;



(b)
the Subscriber, to the extent required, shall cooperate with the Company to
facilitate the timely filing of such forms and documents as may be required to
be filed by the Company under the Securities Laws, including the policies of
NASDAQ relating to the Offering; provided that the Subscriber will discuss in
good faith with the Company, and agree to make, any adjustments required to the
terms of the Preferred Shares that are required by NASDAQ and that are not
materially adverse to the Subscriber;



(c)
there are risks associated with the purchase of the Offered Shares, including
the risks outlined in the Public Record and in this Subscription Agreement. The
Subscriber has such knowledge, skill and experience in business, financial and
investment matters that the undersigned is capable of evaluating the merits and
risks of an investment in the Offered Shares. The Purchaser has been afforded
the opportunity to receive information from, and to ask questions of and receive
answers from the management of, the Company concerning this investment so as to
allow it to make an informed investment decision prior to its investment.
Additionally, with the assistance of the Subscriber’s own professional advisors,
to the extent that the undersigned has deemed appropriate, the undersigned has
made its own legal, tax, accounting and financial evaluation of the merits and
risks of an investment in the Offered Shares and the consequences of this
Subscription Agreement. The Subscriber has considered the suitability of the
Offered Shares as an investment in light of its own circumstances and financial
condition and the undersigned is able to bear the risks associated with an
investment in the Offered Shares and its authority to invest in the Offered
Shares;



(d)
if required by applicable Securities Laws or the Company, the Subscriber will
execute, deliver and file or assist the Company in filing such reports,
undertakings and other documents with respect to the issue and/or sale of the
Offered Shares as may be required by any securities commission or other
regulatory authority;



(e)
there are restrictions on the Subscriber’s ability to resell the Offered Shares
and it is the responsibility of the Subscriber to find out what those
restrictions are and to comply with them before selling the Offered Shares. The
Offered Shares will be subject to the restrictions on transfer as set forth in
this Subscription Agreement and under applicable Securities Laws. The Subscriber
has been advised to consult its own legal advisors with respect to trading in
the Offered Shares and with respect to the resale restrictions imposed by the
Securities Laws of the province or territory in which the Subscriber resides and
other applicable Securities Laws, and acknowledges that no representation has
been made respecting the applicable hold periods imposed by the Securities Laws
or other resale restrictions applicable to such securities which restrict the
ability of the Subscriber to resell such securities that the Subscriber is
solely responsible to find out what these restrictions are and the Subscriber is
solely responsible (and the Company is in no way responsible) for compliance
with applicable resale restrictions and the Subscriber is aware that it may not
be able to resell such securities except in accordance with limited exemptions
under the Securities Laws and other applicable Securities Laws;



(f)
the Offered Shares will be “restricted securities” as such term is defined in
Rule 144(a)(3) under the U.S. Securities Act and may not be offered, resold or
otherwise transferred, directly or indirectly, except pursuant to an effective
registration statement under the U.S. Securities Act or in accordance with an
exemption from the registration requirements of the U.S. Securities Act and
applicable Securities Laws, as described in the legend affixed to the face of
the certificates (or, if applicable, notice of entry into a direct registration
system) evidencing the Offered Shares and the provisions of Section 6.2 hereof.
The Subscriber understands that the availability of the exemption from
registration afforded by Rule 144 under the U.S. Securities Act depends upon the
satisfaction of various conditions, and that Rule 144






--------------------------------------------------------------------------------





31


under the U.S. Securities Act may afford the basis for sales only in limited
circumstances. The Subscriber understands that as an “affiliate” of the Company,
it is subject to restrictions imposed by the
U.S. Securities Act on its ability to transfer the Offered Shares. The
Subscriber does not have the protection of Section 11 of the U.S. Securities Act
in connection with its purchase of the Offered Shares hereunder;


(g)
the certificates (or, if applicable, notice of entry into a direct registration
system) representing the Offered Shares issued pursuant to the Offering will
bear the following legends as required by National Instrument 45-102 - Resale of
Securities and the U.S. Securities Act, and with the necessary information
inserted and the Subscriber agrees to comply with the terms of such legends:



“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE <INSERT DATE THAT IS FOUR (4) MONTHS AND ONE (1)
DAY AFTER CLOSING DATE>”


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE
SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE ISSUER THAT THESE SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO THE ISSUER, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES PURSUANT TO REGULATION S UNDER THE SECURITIES ACT, (D)
INSIDE THE UNITED STATES PURSUANT TO THE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, OR (E) IN A
TRANSACTION THAT IS OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, AND IN EACH CASE IN COMPLIANCE WITH APPLICABLE STATE SECURITIES
LAWS AND THE APPLICABLE LAWS OF ANY OTHER JURISDICTION, PROVIDED THAT IN THE
CASE OF (C), (D) OR (E) ABOVE, THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO
THE ISSUER A LEGAL OPINION OF COUNSEL OF RECOGNIZED STANDING, REASONABLY
SATISFACTORY TO THE ISSUER. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


(h)
no prospectus or registration statement has been filed by the Company with any
securities regulatory authorities in connection with the issuance of the Offered
Shares or the Underlying Common Shares, the sale of the Offered Shares and the
issuance of the Underlying Common Shares is conditional upon such sale being
exempt from the requirements to file and obtain a receipt for a prospectus, to
file and make effective a registration statement or to deliver an offering
memorandum with this Subscription Agreement and the requirement to be a
registered dealer, and as a consequence of acquiring the Offered Shares pursuant
to such exemptions:



(i)
certain protections, rights and remedies provided by the Securities Laws
including certain statutory rights of rescission or damages and certain
statutory remedies against an issuer, underwriters, auditors, directors and
officers that are available to investors who acquire securities offered by a
prospectus or registration statement, may not be available to the Subscriber;








--------------------------------------------------------------------------------





32


(ii)
the common law may not provide investors with an adequate remedy in the event
that they suffer investment losses in connection with securities acquired in a
private placement;



(iii)
the Subscriber may not receive certain information that would otherwise be
required to be given under the Securities Laws; and



(iv)
the Company is relieved from certain obligations that would otherwise apply
under the Securities Laws;



(i)
the Company is collecting the Subscriber’s personal information (as that term is
defined under applicable privacy legislation, including, without limitation, the
Personal Information Protection and Electronic Documents Act (Canada) and any
other applicable similar, replacement or supplemental provincial or federal
legislation or Laws in effect from time to time), for the purpose of completing
this Subscription Agreement. The Subscriber acknowledges and consents to the
Company retaining such personal information for only so long as required by Law.
The Subscriber further acknowledges and consents to the fact that the Company
may be required by the Securities Laws to provide regulatory authorities with
any personal information provided under this Subscription Agreement;



(j)
the Subscriber represents and warrants that none of the funds being used to
purchase the Offered Shares are, to such Subscriber's knowledge, proceeds
obtained or derived, directly or indirectly, as a result of illegal activities
and that:



(i)
the funds being used to purchase the Offered Shares and advanced by or on behalf
of the Subscriber do not represent proceeds of crime or otherwise result in a
violation of any applicable anti-money laundering Laws or regulations including,
without limitation, the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (the PCMLTFA) and the Common Sharing and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (the Patriot Act); and



(ii)
the Subscriber is not a person or entity identified on a list established under
section 83.05 of the

Criminal Code (Canada) (the Criminal Code); and


(k)
the Subscriber acknowledges and agrees that (i) the Company may in the future be
required by law to disclose the Subscriber's name and other information relating
to the Subscriber and any purchase of the Offered Shares, on a confidential
basis, pursuant to the Criminal Code, PCMLTFA, the Patriot Act or as otherwise
may be required by applicable Laws, regulations or rules, and (ii) the Company
or their agents may in the future be required by law to disclose the
Subscriber's name and other information relating to the Subscriber and any
purchase of the Offered Shares, on a confidential basis, pursuant to the
PCMLTFA, the Patriot Act, the Criminal Code or as otherwise may be required by
applicable Laws, regulations or rules.



6.3        Survival of Representations, Warranties and Covenants of the
Subscriber


The representations, warranties and covenants of the Subscriber contained in
this Subscription Agreement shall survive the Tier 1 Closing and, if applicable,
the Tier 2 Closing, notwithstanding such Closing or any investigation made by or
on behalf of the Company with respect thereto and notwithstanding any subsequent
disposition by the Subscriber of any of the Offered Shares, shall continue in
full force and effect for the benefit of the Company for a period of two years
following the later to occur of the Tier 1 Closing Time or, if applicable, the
Tier 2 Closing Time.


6.4        Reliance and Indemnity


The Company is relying on the representations, warranties and covenants
contained herein to determine the Subscriber’s eligibility to subscribe for the
Offered Shares under applicable Securities Laws, and the Subscriber





--------------------------------------------------------------------------------





33


agrees to indemnify the Company and its directors and officers against all
losses, claims, costs, expenses, damages or liabilities which any of them may
suffer or incur as a result of or arising from reliance thereon.


ARTICLE 7 - FILINGS AND AUTHORIZATIONS


The Parties shall use their respective commercially reasonable efforts to obtain
the authorizations, consents, waiting period expirations or terminations, Orders
and approvals necessary or advisable for, and to avoid any Order which would
block, their execution and delivery of, and the performance of their obligations
pursuant to this Subscription Agreement. The Parties shall coordinate and
cooperate with one another and shall exchange and provide information to each
other, subject to entering into a reasonable joint defense and confidentiality
agreement, as necessary for this Article 7. The Parties shall use commercially
reasonable efforts to supply such assistance as may be reasonably requested by
each another in connection with the foregoing. Subject to applicable
confidentiality restrictions or restrictions required by applicable Law, the
Parties will notify each other promptly upon the receipt of any request by any
officials of any Governmental Entity for information or the production of any
documents relating to an investigation of the transactions contemplated by this
Subscription Agreement. Without limiting the generality of the foregoing, each
Party shall, subject to such joint defense and confidentiality agreement,
provide to the others (or the others’ respective advisors) upon request copies
of all correspondence between such Party and any Governmental Entity relating to
the transactions contemplated by this Subscription Agreement. In addition, to
the extent reasonably practicable and acceptable to the Governmental Entity, all
discussions, telephone calls, and meetings with a Governmental Entity regarding
the transactions contemplated by this Subscription Agreement shall include
representatives of both Parties. Subject to applicable Law, the Parties will
consult and cooperate with each other in connection with any analyses,
appearances, presentations, and memoranda submitted to any Governmental Entity
regarding the transactions contemplated by this Subscription Agreement.
Notwithstanding the foregoing, to the extent not precluded by MI 61-101, the
Subscriber shall take all commercially reasonable steps to vote, or cause to be
voted, the Offered Shares in favour of the special resolution approving the
Articles of Amendment at the Company Meeting.


ARTICLE 8 - TERMINATION RIGHTS


8.1        Subscriber’s Termination Rights


In addition to any other remedies which may be available to the Subscriber in
respect of any default, act or failure to act, or non-compliance with the terms
of this Subscription Agreement by the Company, the Subscriber shall be entitled,
at the Subscriber’s sole discretion, to terminate and cancel, without any
liability on such Subscriber’s part, the Subscriber’s obligations to purchase
the Tier 1 Preferred Shares under this Subscription Agreement if any condition
set out in Section 4.2 has not be satisfied by the Company or waived by the
Subscriber on or prior to 3:00 pm (EST) on October 31, 2017, unless such failure
was caused by the Subscriber’s bad faith or breach in any material respect of
any provision of this Subscription Agreement, or unless such time restriction is
amended by both the Company and Subscriber in writing.


8.2        Company’s Termination Rights


In addition to any other remedies which may be available to the Company in
respect of any default, act or failure to act, or non-compliance with the terms
of this Subscription Agreement by the Subscriber, the Company shall be entitled,
at the Company’s sole discretion, to terminate and cancel, without any liability
on such Company’s part, the Company’s obligations to issue the Tier 1 Preferred
Shares under this Subscription Agreement if any condition set out in Section 4.3
has not be satisfied by the Subscriber or waived by the Company on or prior to
3:00 pm (EST) on October 31, 2017, unless such failure was caused by the
Company’s bad faith or breach in any material respect of any provision of this
Subscription Agreement, or unless such time restriction is amended by both the
Subscriber and Company in writing.







--------------------------------------------------------------------------------





34


8.3        Additional Termination Rights - Both Parties


In addition to any other remedies which may be available to either Party in
respect of any default, act or failure to act, or non-compliance with the terms
of this Subscription Agreement by the other Party, either Party shall be
entitled, at such Party’s sole discretion, to terminate and cancel this
Subscription Agreement at any time prior to the Tier 2 Closing Time if any order
or ruling is issued by any stock exchange or market, or any other Governmental
Entity in Canada, the United States, or any other applicable jurisdiction; or
any law or regulation under or pursuant to any statute of Canada or of any
province thereof, the United States or any other applicable jurisdiction, is
promulgated or changed which moratorium, inquiry, investigation, proceeding,
order, ruling, law or regulation permanently restrains, enjoins or otherwise
prohibits the transactions to be consummated at the Tier 2 Closing Time, as
applicable, as contemplated by this Subscription Agreement and has become final
and non-appealable.


8.4        Alternative Transaction and Outside


If, despite the good faith efforts of both Parties and compliance in all
materials respects with the provisions of this Subscription Agreement, the
Company Shareholder Approval has not been obtained by February 28, 2018, then
the Company and Subscriber shall, at the request of either Party, negotiate in
good faith to determine if an alternative transaction can be undertaken between
the Parties, and the manner in which the Parties would most effectively
undertake such a transaction. If, despite the good faith efforts of the Parties,
the Parties are not able to agree on an alternative transaction by April 30,
2018, this Subscription Agreement shall automatically terminate, without any
liability on either Party, unless the failure to reach such an alternative
transaction was caused by a Party’s bad faith or breach in any material respect
of any provision of this Subscription Agreement.


8.5        Notice of Termination


The rights of termination contained in Sections 8.1, 8.2 and 8.3 may be
exercised by the applicable Party giving written notice thereof to the other
Party at any time prior to the Tier 1 Closing Time or, if applicable, Tier 2
Closing Time, and are in addition to any other rights or remedies such Party may
have in respect of any default, act or failure to at or non-compliance by the
other Party in respect of any of the matters contemplated by this Subscription
Agreement or otherwise. In the event of any such termination, there shall be no
further liability or obligation on the part of the Subscriber to the Company or
on the part of the Company to the Subscriber except in respect of any liability
or obligation under Sections 9.2, 9.3 and 9.5 of this Subscription Agreement,
which will remain in full force and effect.
ARTICLE 9 - MISCELLANEOUS


9.1        Further Assurances


Each of the Parties, upon the request of each of the other Party hereto, whether
before or after the Tier 1 Closing or the Tier 2 Closing, if applicable, shall
do, execute, acknowledge and deliver or cause to be done, executed, acknowledged
and delivered all such further acts, deeds, documents, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be necessary or
desirable to complete the transactions contemplated herein.


9.2        Press Releases


All information with respect to this Subscription Agreement, the transactions
contemplated hereby and all negotiations, discussions and actions related hereto
shall be treated by the Parties as confidential information. A Party intending
to make a public announcement or statement, including a news release, shall make
the text of such announcement available to the other Party not less than two (2)
Business Days prior to publication and the other Party may make suggestions for
changes. If the Subscriber is identified in any such public announcement or
statement, the Company shall not release the public announcement or statement
without the Subscriber’s consent in writing, which consent the Subscriber may
withhold in its sole discretion. Notwithstanding the





--------------------------------------------------------------------------------





35


foregoing, nothing in this paragraph shall prevent the Company from making any
public disclosure, including, without limitation, disclosure of the name of the
Subscriber, if such disclosure is required by Law.


9.3        Notices


(a)
Any notice, direction or other instrument required or permitted to be given to
any Party hereto shall be in writing and shall be sufficiently given if
delivered personally, or transmitted by facsimile or electronic mail tested
prior to transmission to such Party, as follows:



(i)
in the case of the Company, to:



Arbutus Biopharma Corporation 100 - 9800 Glenlyon Parkway
Burnaby, British Columbia V5J 5J8


Attention: Bruce Cousins, Executive Vice President and Chief Financial Officer
Fax:    (604) 419-3201
Email:    bcousins@arbutusbio.com
with a copy to (which shall not constitute notice): Farris, Vaughn, Wills &
Murphy LLP
25th Floor, 700 W Georgia St
Vancouver, British Columbia V7Y 1B3


Attention: R. Hector MacKay-Dunn, J.D., Q.C. Fax:    (604) 661-9349
Email:    hmackay-dunn@farris.com


Dorsey & Whitney LLP
Suite 1070, 1095 West Pender Street Vancouver, British Columbia V6E 2M6


Attention: Daniel M. Miller Fax:    (604)687-8504
Email:    miller.dan@dorsey.com


(ii)
in the case of the Subscriber:



Roivant Sciences, Inc.
320 West 37th Street, 5th Floor New York, New York 10018


Attention: Allen Waxman, General Counsel Email:    allen.waxman@roivant.com


with a copy to (which shall not constitute notice): Lawson Lundell LLP
1600 - 925 West Georgia Street Vancouver, British Columbia V6C 3L2









--------------------------------------------------------------------------------





36


Attention: Valerie Mann and Crispin Arthur Fax:    (604) 641-2811
Email:
vcmann@lawsonlundell.com carthur@lawsonlundell.com



White & Case LLP
1221 Avenue of the Americas New York, New York 10020


Attention: Chang-Do Gong Fax:    (212) 354-8113
Email:    cgong@whitecase.com


(b)
Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by facsimile or
electronic mail, shall be deemed to have been given and received on the day of
its transmission, provided that if such day is not a Business Day or if it is
transmitted or received after the end of normal business hours then the notice,
direction or other instrument shall be deemed to have been given and received on
the first Business Day next following the day of such transmission.



(c)
Any Party may change its address for service from time to time by notice given
to the other Party in accordance with the foregoing provisions.



9.4        Time of the Essence


Time shall be of the essence of this Subscription Agreement and every part
hereof.


9.5        Costs and Expenses


All costs and expenses (including, without limitation, the fees and
disbursements of legal counsel) incurred in connection with this Subscription
Agreement and the transactions herein contemplated shall be paid and borne by
the party incurring such costs and expenses.


9.6        Applicable Law


This Subscription Agreement shall be construed and enforced in accordance with,
and the rights of the Parties shall be governed by, the Laws of the Province of
British Columbia and the Laws of Canada applicable therein. Any and all disputes
arising under this Subscription Agreement, whether as to interpretation,
performance or otherwise, shall be subject to the non-exclusive jurisdiction of
the courts of the Province of British Columbia and each of the Parties hereby
irrevocably attorns to the jurisdiction of the courts of such jurisdiction.


9.7        Entire Agreement


This Subscription Agreement, including the Schedules hereto, constitutes the
entire agreement between the parties with respect to the transactions
contemplated herein and cancels and supersedes any prior understandings,
agreements, negotiations and discussions between the Parties. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements or understandings, express or implied, between the Parties hereto
other than those expressly set forth in this Subscription Agreement or in any
such agreement, certificate, affidavit, statutory declaration or other document
as aforesaid. This Subscription Agreement may not be amended or modified in any
respect except by written instrument executed by each of the Parties.





--------------------------------------------------------------------------------





37


9.8        Counterparts


This Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement. Counterparts may be
delivered either in original or faxed form and the Parties adopt any signature
received by a receiving fax machine as original signatures of the Parties.


9.9        Assignment


This Subscription Agreement may not be assigned by either Party except with the
prior written consent of the other Party.


9.10        Enurement


This Subscription Agreement shall enure to the benefit of and be binding upon
the Parties hereto and their respective heirs, executors, successors (including
any successor by reason of the amalgamation or merger of any party),
administrators and permitted assigns.


9.11    Specific Performance


The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Subscription Agreement or any of the Company’s covenants,
agreements and obligations under the terms of the Preferred Shares were not
performed in accordance with their specific terms or were otherwise breached or
threatened to be breached and that an award of money damages would be inadequate
in such event. Accordingly, it is acknowledged that the Parties shall be
entitled to equitable relief, without proof of actual damages, including an
injunction or injunctions or orders for specific performance to prevent breaches
of this Subscription Agreement or the Company’s covenants, agreements and
obligations under the terms of the Preferred Shares and to enforce specifically
the terms and provisions of this Subscription Agreement and the terms of the
Preferred Shares in addition to any other remedy to which they are entitled at
law or in equity as a remedy for any such breach or threatened breach. Each
Party further agrees that the other Party shall not be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 9.11, and each
Party (a) irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument and (b) agrees to
cooperate fully in any attempt by the other Party in obtaining such equitable
relief. Each Party further agrees that the only permitted objection that it may
raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Subscription Agreement or the
Company’s covenants, agreements and obligations under the terms of the Preferred
Shares, as applicable.





--------------------------------------------------------------------------------





38




The Company hereby accepts the subscription for the Offered Shares as set forth
on the face page of this Subscription Agreement on the terms and conditions
contained in this Subscription Agreement (including all applicable schedules)
this 2nd day of October, 2017.




ARBUTUS BIOPHARMA CORPORATION




Per:
/s/ Dr. Mark Murray     Authorized Signing Officer






--------------------------------------------------------------------------------





39


SCHEDULE “A”
FORM OF MI 61-101 RESOLUTION




“BE IT RESOLVED THAT:


(a)
the Company is hereby authorized and directed to issue (i) the Tier 2 Preferred
Shares, (ii) up to 13,025,536 Underlying Common Shares upon conversion of the
Tier 2 Preferred Shares and (iii) such additional Common Shares as may become
issuable upon conversion of the Tier 2 Common Shares pursuant to the rights
attached thereto, all as more particularly described in the Company Circular,
and such resolution is hereby confirmed, approved and adopted in all respects;



(b)
the Articles of the Company be amended to authorize the Subscriber Board
Designation Right, as more particularly described in the Company Circular, and
the Company be and is hereby authorized to make such conforming amendments to
its corporate documents as may be necessary or advisable to give effect to the
foregoing resolution;



(c)
any officer or director of the Company is hereby authorized, acting for, in the
name of and on behalf of the Company, to execute, under the seal of the Company
or otherwise, and to deliver or cause to be delivered, all such documents,
agreements and instruments, and to do or cause to be done all such other acts
and things, as such officer or director determines to be necessary or desirable
in order to carry out the intent of the foregoing paragraphs of this resolution
and the matters authorized hereby, such determination to be conclusively
evidenced by the execution and delivery of such document, agreement or
instrument or the doing of any such act or thing; and



(d)
these approvals are given for all purposes under the NASDAQ rules and under
Multilateral Instrument 61-101.”






--------------------------------------------------------------------------------





SCHEDULE “B”
PREFERRED SHARE RIGHTS AND RESTRICTIONS







--------------------------------------------------------------------------------





TERMS OF
SERIES A PARTICIPATING CONVERTIBLE PREFERRED STOCK
OF
ARBUTUS BIOPHARMA CORPORATION


WHEREAS, the board of Arbutus Biopharma Corporation (the “Company”) desires to
designate a new
series of preferred shares, no par value per share (the “Preferred Shares”), set
the number of shares constituting such series, and the special rights and
restrictions thereof;


RESOLVED that pursuant to Article 26 of the Articles of the Company:


(a)
there be created a Series A of Preferred shares of the Company;



(b)
the identifying name of the Series A Preferred shares of the Company be “Series
A Participating Convertible Preferred Shares” (the “Series A Preferred Shares”);



(c)
the maximum number of Series A Preferred Shares which the Company is authorized
to issue is 1,164,000 no par value shares;



(d)
there be created and attached to the Series A Preferred Shares the special
rights and restrictions set out in Part 27 of the Articles of the Company, as
adopted by paragraph (f) below;



(e)
the Notice of Articles of the Company be altered accordingly;



(f)
the Articles of the Company be altered by the addition of Part 27 thereof in the
form of Part 27 set out in Schedule A to these resolutions, such alteration to
the Articles not to take effect until the Notice of Articles of the Company is
altered to reflect such alteration to the Articles;



(g)
the Company hereby appoints Farris Vaughan Wills and Murphy LLP to act as its
agent for filing the Notice of Alteration to the Notice of Articles as set out
above; and



(h)
any director of the Company be and is hereby authorized to do, sign and execute
all things, instruments, deeds and documents as such director may deem necessary
or desirable to carry out the foregoing resolutions.









































Americas 93504087 (2K)




31561.129877.VCM.14217537.1





--------------------------------------------------------------------------------





Schedule A - Special Rights and Restrictions of the Preferred Shares - Series A
Participating Convertible Preferred Shares:


ARTICLE 127. SPECIAL RIGHTS AND RESTRICTIONS ATTACHED TO PREFERRED SHARES,
SERIES A


The rights, privileges, restrictions and conditions attaching to the Series A
Preferred Shares are as set forth below.
27.1    Interpretation. In this Part 27, unless the context otherwise requires
the following terms have the following meanings:
(a)“affiliate” means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such entity.
(b)
“Conversion Price” means initially $7.13, as adjusted from time to time as
provided in Article

27.6(f).
(c)
“Daily VWAP” means the volume-weighted average price per share of Common Shares
(or per

minimum denomination or unit size in the case of any security other than Common
Shares) as displayed under the heading “Bloomberg VWAP” on the Bloomberg page
for the “<equity> AQR” page corresponding to the “ticker” for such Common Share
or unit (or its equivalent successor if such page is not available) in respect
of the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Trading Day (or if such volume-
weighted average price is unavailable, the market value of one Common Share (or
per minimum denomination or unit size in the case of any security other than
Common Shares) on such Trading Day. The “volume weighted average price” shall be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.
(d)“Dividend” means, as the context requires, Participating Dividend and
Participating Penalty
Dividends.
(e)
“Exchange” means the NASDAQ Global Select Market, the NASDAQ Global Market, the

NASDAQ Capital Market The New York Stock Exchange, the Toronto Stock Exchange or
any of their respective successors.
(f)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
(g)“Ex-Date” means the first date on which the Common Shares trade on the
applicable Exchange or in the applicable market, regular way, without the right
to receive the issuance, dividend or distribution in question from the Company
or, if applicable, from the seller of the Common Shares on such Exchange or
market (in the form of due bills or otherwise) as determined by such Exchange or
market.
(h)
“Fundamental Change” means (i) a Transaction; (ii) any transaction or series of
related

transactions, after giving effect to which in excess of fifty percent (50%) of
the Company’s voting power is owned directly, or indirectly through one or more
entities, by any “Person” (as that term is used in Section 13(d)(3) of the
Exchange Act); provided, however, that Roivant Sciences Ltd. and and anyone else
with whom Roivant Sciences Ltd. is acting jointly or
concert in connection with the acquisition of the Company’s voting power (within
the meaning of British Columbia securities law) shall not constitute a Person
for the purpose of this subclause (ii); (iii) any sale, lease or other transfer
in one transaction or a series of transactions of all or substantially all of
the consolidated assets of the Company and its subsidiaries taken as a whole, to
any Person other than one of the Company’s wholly-owned subsidiaries; (iv)
shareholders approve any plan or proposal for the liquidation or dissolution of
the Company; and (v) the Common Shares (or Reference Property, to the extent
applicable) ceases to be listed or quoted on any Exchange.


Americas 93504087 (2K)





--------------------------------------------------------------------------------





(i)“Liquidation Event” means (i) approval by shareholders of the voluntary
liquidation, dissolution or winding-up of the Company, (ii) the involuntary
liquidation, dissolution or winding-up of the Company, (iii) the commencement by
the Company of any case under applicable bankruptcy, insolvency or other similar
laws now or hereafter in effect, including pursuant to Chapter 11 of the U.S.
Bankruptcy Code or the Bankruptcy and Insolvency Act (Canada), (iv) the consent
to entry of an order for relief in an involuntary case under applicable
bankruptcy, insolvency or other similar laws now or hereafter in effect, and (v)
the consent to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee or similar official of the Company, or
any general assignment for the benefit of creditors.
(a)“Mandatory Conversion Date” mean the date that is four years after the Tier 1
Closing Date (as such term is defined in the Subscription Agreement); provided
that if the Mandatory Conversion Date is not a business day, the Mandatory
Conversion Date shall be postponed to the next following business day.
(b)“Market Disruption Event” means the occurrence or existence for more than one
half hour period in the aggregate on any scheduled Trading Day for the Common
Shares (or Reference Property, to the extent applicable) of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the applicable Exchange or otherwise) in the Common Shares (or
Reference Property, to the extent applicable) or in any options, contracts or
future contracts relating to the Common Shares (or Reference Property, to the
extent applicable), and such suspension or limitation occurs or exists at any
time before 4:00 p.m. (New York City time) on such day.
(c)“Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government, any agency or political
subdivisions thereof or other “Person” as contemplated by Section 13(d) of the
Exchange Act.
(d)
“Purchase Price” means $100.00 per Series A Preferred Share, as the same may be
increased

pursuant to Article 27.3.
(e)“Shareholder Approval Date” means the date on which the Company Shareholder
Approval (as such term is defined in the Subscription Agreement) is obtained.
(f)
“Total Current Voting Power” means, with respect to any Person, at the time of
determination of

Total Current Voting Power, the total number of votes which may be cast in the
general election of directors of such Person (or, in the event the Person is not
a corporation, the governing members, board or other similar body of such
Person).
(g)“Trading Day” means any day on which (i) there is no Market Disruption Event
and (ii) NASDAQ or, if the Common Shares (or Reference Property, to the extent
applicable) is not listed on NASDAQ, the principal national securities exchange
on which the Common Shares (or Reference Property, to the extent applicable) is
listed and is open for trading or, if the Common Shares (or Reference Property,
to the extent applicable) is not so listed, admitted for trading or quoted, any
business day. A Trading Day only includes those days that have a scheduled
closing time of 4:00 p.m. (New York City time) or the then standard closing time
for regular trading on the relevant Exchange or trading system.
(h)
Each of the following terms is defined in the Article set forth opposite such
term:

Term
Common Dividend
27.3(b)
Company
Recitals
Conversion Date
27.6(d)
In-Kind Common Dividend
27.3(c)
Junior Securities
27.2(b)(i)
Liquidation Preference
27.6(c)(i)
Optional Conversion Date
27.6(a)
Parity Securities
27.2(b)(ii)
Participating Cash Dividend
27.3(b)



Americas 93504087 (2K)


31561.129877.VCM.14217537.1







--------------------------------------------------------------------------------





Participating Cash Penalty Dividends
27.3(b)
Participating Dividends
27.3(c)
Participating In-Kind Dividend
27.3(c)
Participating In-Kind Penalty Dividends


27.3(c)
Participating Penalty Dividends


27.3(c)
Preferred Shares
Recitals
Reference Property
27.6(f)(iii)
Senior Securities
27.2(b)(iii)
Series A Preferred Shares
27.2(a)
Shareholder Rights Plan
27.3(c)
Transaction
27.6(f)(iii)



(i)Unless otherwise provided for herein, all monetary values stated herein are
expressed in United States currency and all references to “dollars” or “$” will
be deemed references to the lawful currency of the United States.


27.2     Number; Designation; Rank.


(a)This series of convertible participating Preferred Shares is designated as
the “Series A Participating Convertible Preferred Shares” (the “Series A
Preferred Shares”).


(b)The Series A Preferred Shares rank, with respect to the payment of dividends,
redemption payments, rights (including as to the distribution of assets upon
liquidation, dissolution or winding-up of the Company) or otherwise:


(i)senior in preference and priority to the Common Shares and each other class
or series of the shares, except for any class or series of shares hereafter
issued in compliance with the terms hereof and the terms of which expressly
provide that it will rank senior to or on parity, without preference or
priority, with the Series A Preferred Shares with respect to the payment of
dividends, redemption payments, rights (including as to the distribution of
assets) upon liquidation, dissolution or winding-up of the Company, or otherwise
(collectively with the Common Shares, the “Junior Securities”)


(ii)on parity, without preference and priority, with each other class or series
of shares hereafter issued in compliance with the terms hereof and the terms of
which expressly provide that it will rank on parity, without preference or
priority, with the Series A Preferred Shares with respect to the payment of
dividends, redemption payments, rights (including as to the distribution of
assets) upon liquidation, dissolution or winding-up of the Company, or otherwise
(collectively, the “Parity Securities”); and


(iii)junior in preference and priority to each other class or series of
Preferred Shares or any other shares hereafter issued in compliance with the
terms hereof and the terms of which expressly provide that it will rank senior
in preference or priority to the Series A Preferred Shares with respect to the
payment of dividends, redemption payments, rights (including as to the
distribution of assets) upon liquidation, dissolution or winding-up of the
Company or otherwise (collectively, “Senior Securities”).


Americas 93504087 (2K)





--------------------------------------------------------------------------------





    
27.3     Dividends.


(c)Dividends. No dividends shall accrue or be payable to holders of the Series A
Preferred Shares except as set forth in Articles 27.3(b) and (c).


(d)Participating Cash Dividends. If the Company declares, makes or pays any cash
dividend or distribution in respect of all or substantially all holders of
Common Shares (a “Common Dividend”), each shareholder
holding Series A Preferred Shares shall receive a dividend (a “Participating
Cash Dividend”) in the same amount in respect of each Preferred Share held
thereby, at the same time as holders of Common Shares, as such holders of Series
A Preferred Shares would have received if, immediately prior to the record date
of such Common Dividend, they had held the number of Common Shares issuable upon
the Mandatory Conversion Date. If and to the extent that the Company does not
for any reason pay the entire Participating Cash Dividend when the Common
Dividend is paid to the holders of Common Shares, during the period in which
such Participating Cash Dividend remains unpaid, an additional dividend (the
“Participating Cash Penalty Dividends”) shall be payable at an annual rate equal
to 8.75% compounded annually on the amount of the unpaid Participating Cash
Dividend through the daily addition of such Participating Cash Penalty Dividends
to the Purchase Price (whether or not such Participating Cash Penalty Dividends
are declared by the board).


(e)Participating In-Kind Dividends. If the Company distributes shares, evidences
of its indebtedness or other assets, securities or property, including rights to
acquire assets, securities or property, to all or
substantially all holders of Common Shares (an “In-Kind Common Dividend”),
including without limitation any spin-off of one or more subsidiaries or
businesses of the Company but excluding: (I) dividends or distributions referred
to in Article 27.6(f)(i); and (II) cash dividends with respect to which holders
of Series A Preferred Shares are entitled to Participating Cash Dividends, then
such shareholders shall receive in such distribution or other transaction, at
the same time and in the same manner as holders of Common Shares, the same type
and amount of consideration (the “Participating In-Kind Dividend” and, together
with the Participating Cash Dividend, the “Participating Dividends”) as holders
of Series A Preferred Shares would have received if, immediately prior to the
record date of such In-Kind Common Dividend, they had held the number of Common
Shares issuable upon the Mandatory Conversion Date. To the extent that the
Company
establishes or adopts a shareholder rights plan or agreement (i.e., a “poison
pill”) (each, a “Shareholder Rights Plan”), the Company shall ensure that such
shareholders will receive, as a Participating In-Kind Dividend, rights under the
Shareholder Rights Plan with respect to any Common Shares that at the time of
such distribution would be issuable upon conversion of the Preferred Shares. If
and to the extent that the Company does not for any reason pay the entire
Participating In-Kind Dividend when the In-Kind Common Dividend is paid to the
holders of Common Shares, during the period in which such Participating In-Kind
Dividend remains unpaid, an additional dividend (the “Participating In-Kind
Penalty Dividends” and, together with Participating Cash Penalty Dividends, the
“Participating Penalty Dividends”) shall be payable at an annual rate equal to
8.75% on the amount of the unpaid Participating In-Kind Dividend through the
daily addition of such Participating In-Kind Penalty Dividends to the Purchase
Price (whether or not such Participating In-Kind Penalty Dividends are declared
by the board).


27.4     Liquidation Preference.


(f)Upon any Liquidation Event, each Series A Preferred Share entitles the
holders thereof to
receive and to be paid out of the assets of the Company legally available for
distribution to the Company’s shareholders, before any distribution or payment
may be made to a holder of any Junior Securities, an amount in cash per share
equal to an amount the holders of such share would have received upon such
Liquidation Event had such shareholder converted






Americas 93504087 (2K)





--------------------------------------------------------------------------------





such Series A Preferred Share into Common Shares (or Reference Property, to the
extent applicable) upon the Mandatory Conversion Date.
(g)If upon any such Liquidation Event, the assets of the Company legally
available for distribution to all shareholders of the Company are insufficient
to pay the holders of Series A Preferred Shares the full Liquidation Preference
and the holders of all Parity Securities the full liquidation preferences to
which they are entitled, the shareholders of the Series A Preferred Shares and
the holders of such Parity Securities will share ratably in any such
distribution of the assets of the Company in proportion to the full respective
amounts to which they are entitled.
(h)After payment to the holders of the Series A Preferred Shares of the full
Liquidation Preference to which they are entitled, such shareholders, as such,
will have no right or claim to any of the assets of the Company.
(i)The value of any property not consisting of cash that is distributed by the
Company to the holders of the Series A Preferred Shares will equal the fair
market value thereof (as determined in good faith by the board) on the date of
distribution.
(j)No holder of Junior Securities shall receive any cash upon a Liquidation
Event unless the entire Liquidation Preference in respect of the Series A
Preferred Shares has been paid in cash. To the extent that there is insufficient
cash available to pay the entire Liquidation Preference in respect of the Series
A Preferred Shares and any liquidation preference in respect of Parity
Securities in full in cash upon a Liquidation Event, the holders of the Series A
Preferred Shares and the holders of such Parity Securities will share ratably in
any cash available for distribution in proportion to the full respective amounts
to which they are entitled upon such Liquidation Event.
(k)For the avoidance of doubt, a Transaction or Fundamental Change shall not be
treated as a Liquidation Event for the purpose of this Article 27.4 (unless in
connection therewith, the liquidation, dissolution or winding up of the Company
is specifically approved), but shall be treated as provided for in Article
27.6(c) hereof.


27.5     Voting Rights. The Series A Preferred Shares shall not have the right
to vote on any matters except as required by law, including under the British
Columbia Business Corporations Act. Where such vote is required by law, as of
any record date or other determination date, each shareholder holding Series A
Preferred Shares shall be entitled to the number of votes such shareholder would
have had if all Series A Preferred Shares held by such shareholder on such date
would be converted into Common Shares on the Mandatory Conversion Date.


27.6    Conversion. Each Series A Preferred Share is convertible into Common
Shares (or Reference Property, to the extent applicable) as provided in this
Article 27.6.
(a)Conversion at the Option of Holders of Series A Preferred Shares. Subject to
Article 27.6(b) hereof, each holder of Series A Preferred Shares is entitled to
convert any or all outstanding Series A Preferred Shares held by such
shareholder and receive therefor the property described in Article 27.6(c) upon
such conversion in the event of (A) a transaction that involves a fundamental
transfer of value to the Common Shares by means of a distribution, event or
other transaction in which the Preferred Shares do not have the right to
pursuant to Articles 27.3(b) or (c), or (B) a Fundamental Change. In order to
convert Series A Preferred Shares into Common Shares (or Reference Property, to
the extent applicable), the holder of the Series A Preferred Shares must
surrender the certificates representing such Series A Preferred Shares at the
office of the Company’s transfer agent for the Series A Preferred Shares (or at
the registered and records






Americas 93504087 (2K)





--------------------------------------------------------------------------------





office of the Company, if the Company serves as its own transfer agent),
together with (x) written notice that such shareholder elects to convert all or
part of the Series A Preferred Shares represented by such certificates as
specified therein, (y) a written instrument or instructions of transfer or other
documents and endorsements reasonably acceptable to the transfer agent or the
Company, as applicable (if reasonably required by the transfer agent or the
Company, as applicable), and (z) funds for any stock transfer, documentary,
stamp or similar taxes, if payable by the shareholder pursuant to Article
27.6(e)(i). Except as provided in Article 27.6(b), the date the transfer agent
or the Company, as applicable, receives such certificates, together with such
notice and any other documents and amounts required to be paid by the holders of
Series A Preferred Shares pursuant to this Article 27.6(a), will be the date of
conversion (the “Optional Conversion Date”).
(b)Mandatory Conversion. In the event that any holder of Series A Preferred
Shares has not elected to convert the Series A Preferred Shares held by such
holder pursuant to Article 27.6(a) on or before the Mandatory Conversion Date,
then such shareholder’s Series A Preferred Shares shall be automatically
converted (without any further action by the shareholder and whether or not the
certificates representing the Series A Preferred Shares are surrendered), in
whole and not in part, into the property described in Article 27.6(c), effective
as of the Mandatory Conversion Date. As promptly as practicable (but in no event
more than five (5) business days) following the Mandatory Conversion Date, the
Company shall deliver a notice to any shareholder whose Series A Preferred
Shares have been converted pursuant to this Article 27.6(b), informing such
shareholder of the number of Common Shares into which such Series A Preferred
Shares have been converted, together with certificates evidencing such Common
Shares. Notwithstanding the foregoing, any notice delivered by the Company in
compliance with this Article 27.6(b) shall be conclusively presumed to have been
duly given, whether or not such holder of Series A Preferred Shares actually
receives such notice, and neither the failure of a shareholder to actually
receive such notice given as aforesaid nor any immaterial defect in such notice
shall affect the validity of the proceedings for the conversion of the Series A
Preferred Shares as set forth in this Article 27.6(b).
(c)Amounts Received Upon Conversion. Upon a conversion of Series A Preferred
Shares pursuant to Articles 27.6(a) or 27.6 (b), the holder of such converted
Series A Preferred Shares shall, subject to the limitations and adjustments
pursuant to the first paragraph of Article 27.6, receive in respect of each
Series A Preferred Share:
(i)a number of Common Shares (or Reference Property, to the extent applicable)
equal to the amount determined by dividing (A) the Purchase Price for the Series
A Preferred Share to be converted plus an amount equal to 8.75% of the Purchase
Price per annum compounded annually including, in the case of a conversion
pursuant to Article 27.6(a), as if the Mandatory Conversion Date had occurred
irrespective of the timing of such conversion (the “Liquidation Preference”) by
(B) the Conversion Price in effect at the time of conversion;
(ii)cash in an amount equal to the amount of any accrued but unpaid
Participating Cash Dividends (to the extent not included in the Purchase Price)
on the Series A Preferred Shares being converted; provided that, to the extent
the Company is prohibited by law or by contract from paying such amount, then
the Company shall provide written notice to the applicable holder of such
inability to pay, and at the written election of the shareholder (which written
election shall be delivered to the Company within five (5) business days of
receipt of such written notice from the Company), the Company shall either pay
such amount as soon as payment is no longer so prohibited or issue Common Shares
(or Reference Property, to the extent applicable) in the manner specified in
Article 27.6(c)(i) as if the amount of such accrued but unpaid Participating
Cash Dividends were added to the Purchase Price; and
(iii)
any accrued and unpaid Participating In-Kind Dividends.





Americas 93504087 (2K)







--------------------------------------------------------------------------------





(d)Fractional Shares. No fractional shares of Common Shares (or fractional
shares in respect of Reference Property, to the extent applicable) will be
issued upon conversion of the Series A Preferred Shares. In lieu of fractional
shares, the Company shall pay cash in respect of each fractional share equal to
such fractional amount multiplied by the Daily VWAP of the Common Shares over
the thirty (30) consecutive Trading Day period ending on the Trading Day
immediately preceding the Optional Conversion Date or the Mandatory Conversion
Date, as the case may be (each, a “Conversion Date”). If more than one Series A
Preferred Share is being converted at one time by the same holder thereof, then
the number of full shares issuable upon conversion will be calculated on the
basis of the aggregate number of Series A Preferred Shares converted by such
shareholder at such time.


(e)Mechanics of Conversion.
(i)As soon as reasonably practicable after the Conversion Date (and in any event
within four (4) Trading Days after either such date), the Company shall issue
and deliver to such shareholder one or more certificates for the number of
Common Shares (or Reference Property, to the extent applicable) to which such
holder of Series A Preferred Shares is entitled, together with, at the option of
the shareholder, a certified cheque or wire transfer of immediately available
funds for payment of fractional shares and any payment required by Article
27.6(c)(ii) in exchange for the certificates representing the converted Series A
Preferred Shares. Such conversion will be deemed to have been made on the
Conversion Date, and the Person entitled to receive the Common Shares (or
Reference Property, to the extent applicable) issuable upon such conversion
shall be treated for all purposes as the record holder of such Common Shares (or
Reference Property, to the extent applicable) on such date. The delivery of
Common Shares upon conversion of Series A Preferred Shares shall be made, at the
option of the applicable shareholder, in certificated form or by book-entry. Any
such certificate or certificates shall be delivered by the Company to the
appropriate shareholder on a book-entry basis or by mailing certificates
evidencing the shares to the holders of the Series A Preferred Shares at their
respective addresses as set forth in the conversion notice. In cases where fewer
than all the Series A Preferred Shares represented by any such certificate are
to be converted, a new certificate shall be issued representing the unconverted
Series A Preferred
Shares. The Company shall pay any documentary, stamp or similar issue or
transfer tax due on the issue of Common Shares (or Reference Property, to the
extent applicable) upon conversion or due upon the issuance of a new certificate
for any Series A Preferred Shares not converted to the converting shareholder;
provided that the Company shall not be required to pay any such amounts, and any
such amounts shall be paid by the converting shareholder, in the event that such
Common Shares or Series A Preferred Shares are issued in a name other than the
name of the converting shareholder.
(ii)For the purpose of effecting the conversion of Series A Preferred Shares,
the Company shall: (A) at all times reserve and keep available, free from any
preemptive rights, out of its treasury or authorized but unissued Common Shares
(or Reference Property, to the extent applicable) the full number of Common
Shares (or Reference Property, to the extent applicable) deliverable upon the
conversion of all outstanding Series A Preferred Shares after taking into
account any adjustments to the Conversion Price from time to time pursuant to
the terms of this Article
27.6 and any increases to the Purchase Price from time to time and assuming for
the purposes of this calculation that all outstanding Series A Preferred Shares
are held by one holder) and (B) without prejudice to any other remedy at law or
in equity any holder of Series A Preferred Shares may have as a result of such
default, take all actions reasonably required to amend its Notice of Articles or
Articles, as expeditiously as reasonably practicable, to increase the authorized
and available amount of Common Shares (or Reference Property, to the extent
applicable) if at any time such amendment is necessary in order for the Company
to be able to satisfy its obligations under this Article 27.6.


Americas 93504087 (2K)





--------------------------------------------------------------------------------





(iii)From and after the Conversion Date, the Series A Preferred Shares converted
on such date, will no longer be deemed to be outstanding and all rights of the
holder thereof including the right to receive Dividends, but excluding the right
to receive from the Company the Common Shares (or Reference Property, to the
extent applicable) or any cash payment upon conversion, and except for any
rights of shareholders holding Series A Preferred Shares (including any voting
rights) pursuant to this Article 27.6 which by their express terms continue
following conversion or, for the avoidance of doubt, rights which by their
express terms continue following conversion pursuant to the Subscription
Agreement, shall immediately and automatically cease and terminate with respect
to such Series A Preferred Shares; provided that, in the event that a Series A
Preferred Share is not converted due to a default by the Company or because the
Company is otherwise unable to issue the requisite Common Shares (or Reference
Property, to the extent applicable), such Series A Preferred Share will, without
prejudice to any other remedy at law or in equity any
shareholder holding Series A Preferred Shares may have as a result of such
default, remain outstanding and will continue be entitled to all of the rights
attendant to such Series A Preferred Share as provided herein.


(i)The Company shall comply with all federal, provincial and state laws, rules
and regulations and applicable rules and regulations of the Exchange on which
Common Shares (or Reference Property, to the extent applicable) are then listed.
If any Common Shares (or Reference Property, to the extent applicable) to be
reserved for the purpose of conversion of Series A Preferred Shares require
registration with or approval of any Person or group (as such term is defined in
Section 13(d)(3) of the Exchange Act) under any federal or state law or the
rules and regulations of the Exchange on which Common Shares (or Reference
Property, to the extent applicable) are then listed before such shares may be
validly issued or delivered upon conversion, then the Company will, as
expeditiously as reasonably practicable, use commercially reasonable efforts to
secure such registration or approval, as the case may be. So long as any Common
Shares (or Reference Property, to the extent applicable) into which the Series A
Preferred Shares are then convertible is then listed on an Exchange, the Company
will list and keep listed on any such Exchange, upon official notice of
issuance, all Common Shares (or Reference Property, to the extent applicable)
issuable upon conversion.


(ii)All Common Shares (or Reference Property, to the extent applicable) issued
upon conversion of the Series A Preferred Shares will, upon issuance by the
Company, be duly and validly issued, fully paid and nonassessable, not issued in
violation of any preemptive or similar rights arising under law or contract and
free from all taxes, liens and charges with respect to the issuance thereof, and
the Company shall take no action which will cause a contrary result.


(f)
Adjustments to Conversion Price.



(i)Common Stock Dividends, Splits and Combinations. The Conversion Price shall
be adjusted if the Company issues Common Shares as a dividend or distribution on
its Common Shares, or if the Company effects a share split or share combination
with respect to Common Shares, the Conversion Price based on the following
formula:



--------------------------------------------------------------------------------





where,




Americas 93504087 (2K)





--------------------------------------------------------------------------------





CP0 = the Conversion Price in effect immediately prior to the open of business
on the Ex-Date for such dividend or distribution, or the open of business on the
effective date of such share split or share combination, as the case may be;
CP1 = the Conversion Price in effect immediately after the open of business on
the Ex-Date for such dividend or distribution, or the open of business on the
effective date of such share split or share combination, as the case may be;
OS0 = the number of Common Shares outstanding immediately prior to the open of
business on the Ex-Date for such dividend or distribution, or the open of
business on the effective date of such share split or share combination, as the
case may be; and
OS1 = the number of Common Shares outstanding immediately after such dividend or
distribution, or such share split or share combination, as the case may be.
Any adjustment made under this Article 27.6(f)(i) shall become effective
immediately after the open of business on the Ex- Date for such dividend or
distribution, or immediately after the open of business on the effective date
for such share split or share combination, as the case may be. If any dividend
or distribution of the type described in this Article 27.6(f)(i) is declared but
not so paid or made, or any share split or combination of the type described in
this Article 27.6(f)(i) is announced but the outstanding Common Shares are not
split or combined, as the case may be, the Conversion Price shall be immediately
readjusted, effective as of the date the board determines not to pay such
dividend or distribution, or not to split or combine the outstanding Common
Shares, as the case may be, to the Conversion Price that would then be in effect
if such dividend, distribution, share split or share combination had not been
declared or announced.
(ii)Impact of Conversion. Notwithstanding anything in this Article 27.6(f) to
the contrary, if a Conversion Price adjustment becomes effective pursuant to
Article 27.6(f)(i) on any Ex-Date as described above, and a shareholder holding
Series A Preferred Shares that converts its Series A Preferred Shares on or
after such Ex-Date and on or prior to the related record date would be treated
as the record holder of Common Shares as of the related Conversion Date based on
an adjusted Conversion Price for such Ex-Date and participate on an adjusted
basis in the related dividend or other event giving rise to such adjustment,
then, notwithstanding the foregoing Conversion Price adjustment provisions, the
Conversion Price adjustment relating to such Ex-Date will not be made for such
converting shareholder. Instead, such shareholder will be treated as if such
shareholder were the record owner of the Common Shares on an un-adjusted basis
and participate in the related dividend, distribution or other event giving rise
to such adjustment.
(iii)Reference Property. In the case of any recapitalization, reclassification
or change of the Common Shares (other than changes resulting from a subdivision
or combination described in Article 27.6(f)(i)), a consolidation, merger or
combination involving the Company, a sale, lease or other transfer to a third
party of all or substantially all of the assets of the Company (or the Company
and its subsidiaries on a consolidated basis), or any statutory share exchange,
in each case as a result of which the Common Shares would be converted into, or
exchanged for, stock, other securities, other property or assets (including cash
or any combination thereof) (any of the foregoing, a
“Transaction”), then, at the effective time of the Transaction, the right to
convert each Series A Preferred Share will be changed into a right to convert
such Series A Preferred Share into the kind and amount of shares of stock, other
securities, other property or assets (including cash or any combination thereof)
(the “Reference Property”) that a holder of Series A Preferred Shares would have
received in respect of the Common Shares issuable upon conversion of such Series
A Preferred Shares immediately prior to such Transaction. In the event that
holders of Common Shares have the opportunity to elect the form of consideration
to be received in the Transaction, the Company shall make adequate provision
whereby






Americas 93504087 (2K)





--------------------------------------------------------------------------------





the holders of Series A Preferred Shares shall have a reasonable opportunity to
determine the form of consideration into which Series A Preferred Shares shall
be convertible from and after the effective date of the Transaction. Any such
determination by the holders of Series A Preferred Shares shall be subject to
any limitations to which all holders of Common Shares are subject, such as pro
rata reductions applicable to any portion of the consideration payable in the
Transaction, and shall be conducted in such a manner as to be completed at
approximately the same time as the time elections are made by holders of Common
Shares. The provisions of this Article 27.6(f)(iii) and any equivalent thereof
in any such securities similarly shall apply to successive Transactions. The
Company shall not become a party to any Transaction unless its terms are in
compliance with the foregoing.
(iv)Rules of Calculation; Treasury Shares. All calculations will be made to the
nearest one-hundredth of a cent or to the nearest one-ten thousandth of a share.
Except as explicitly provided herein, the number of Common Shares (or Reference
Property, to the extent applicable) outstanding will be calculated on the basis
of the number of issued and outstanding Common Shares (or Reference Property, to
the extent applicable), not including shares held in the treasury of the
Company. The Company shall not pay any dividend on or make any distribution to
Common Shares (or Reference Property, to the extent applicable) held in
treasury.


(v)
Notice of Record Date. In the event of:



(A)
any event described in Article 27.6(f)(i);



(B)
any Transaction to which Article 27.6(f)(iii) applies; or



(C)
the dissolution, liquidation or winding-up of the Company.

then the Company shall mail to the holders of the Series A Preferred Shares at
their last addresses as shown on the records of the Company, at least twenty
(20) days prior to the record date specified in (A) below or twenty (20) days
prior to the date specified in (B) below, as applicable, a notice stating:


(A)the record date for the dividend, other distribution, stock split or
combination or, if a record is not to be taken, the date as of which the holders
of record of Common Shares to be entitled to such dividend, other distribution,
stock split or combination; or


(B)the date on which such reclassification, change, dissolution, liquidation,
winding-up or other event constituting a Transaction, is reasonably anticipated
to become effective or otherwise occur, and the date as of which it is expected
that holders of Common Shares of record will be entitled to exchange their
Common Shares for Reference Property, other securities or other property
deliverable upon such reclassification, change, liquidation, dissolution,
winding-up or a Transaction is reasonably anticipated to occur.


(vi)Certificate of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Article 27.6, the Company
at its expense shall as promptly as reasonably practicable compute such
adjustment or readjustment in accordance with the terms hereof and furnish to
each holder of Series A Preferred Shares a certificate, signed by an officer of
the Company (in his or her capacity as such and not in an individual capacity),
setting forth (A) the calculation of such adjustments and readjustments in
reasonable detail, (B) the facts upon which such adjustment or readjustment is
based, (C) the Conversion Price then in effect, and (D) the number of


Americas 93504087 (2K)





--------------------------------------------------------------------------------





Common Shares (or Reference Property, to the extent applicable) and the amount,
if any, of the shares, other securities or other property (including but not
limited to cash and evidences of indebtedness) which then would be received upon
the conversion of a Series A Preferred Share.


(vii)
No Impairment. The Company will not, except with any approval required by
Article

1.hereof and applicable law, by amendment of the Articles of the Company or
through any reorganization, recapitalization, transfer of assets, merger,
consolidation, dissolution, issue or sale of shares or other securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company but will
at all times in good faith assist in the carrying out of all the provisions of
this Article
2.and in the taking of all such actions as may be necessary or appropriate in
order to protect the conversion rights of the holders of the Series A Preferred
Shares against impairment; provided, however, that nothing in this Article 27.6
shall serve to limit or otherwise affect the right of the Company to enter into
a Transaction or effect a Fundamental Change.


(f)    No Other Conversion Rights. The holders of Series A Preferred Shares
shall have no rights of conversion other than as specifically set forth herein.












































































Americas 93504087 (2K)





--------------------------------------------------------------------------------







SCHEDULE “C”
OPINIONS OF COMPANY’S COUNSEL


1.
The incorporation and valid existence of the Company and the Subsidiaries.



2.
That the Company has the corporate power and capacity to carry on its business
as now carried on by it and to own its assets and to amend the Articles to
designate and issue the Offered Shares having such rights, privileges and
obligations as described in Schedule B of the Subscription Agreement.



3.
The authorized share capital of the Company. The rights of the Offered Shares
are as set forth in the Articles.



4.
That the Subscription Agreement has been duly authorized, executed and delivered
by the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.



5.
That the execution and delivery of the Subscription Agreement, the performance
of the obligations of the Company thereunder, the compliance by the Company with
the terms and conditions thereof and the issue and sale of the Offered Shares
(including the terms of the Offered Shares) do not constitute and will not
constitute, with notice or lapse of time or with both notice and lapse of time,
a breach of, or default under the articles of the Company or any statute or
regulation of the Province of British Columbia or any federal statute or
regulation of Canada having the force of law binding upon the Company and do not
and will not conflict with the articles or notice of articles of the Company.



6.
That the Tier 1 Preferred Shares and, if applicable, the Tier 2 Preferred Shares
have been duly authorized, allotted and validly issued, and that the Underlying
Common Shares, have been reserved for issuance.



7.
That no prospectus, offering memorandum or other document is required under the
Securities Laws of British Columbia, and except as have been obtained or
completed, no proceeding is required to be taken and no approval, consent or
authorization of or filing with any securities regulatory authority in the such
jurisdiction is required in order to permit the issuance of the Offered Shares,
subject to certain specified conditions and exceptions.



8.
That no prospectus, offering memorandum or other document is required to be
filed, no proceeding required to be taken and no approval, permit, consent or
authorization is required to be obtained under the Securities Laws of British
Columbia in connection with the first trade of the Tier 1 Preferred Shares or
and, if applicable, the Tier 2 Preferred Shares in the such jurisdiction through
persons registered in a category permitting them to trade such securities under
such Securities Laws, provided that:



(a)
the Company is and has been a reporting issuer in a jurisdiction of Canada for
the four-month period immediately preceding the trade;



(b)
a four-month period has elapsed from the date of issue of the Offered Shares;



(c)
the trade is not a “control distribution” as defined in National Instrument
45-102;



(d)
no unusual effort is made to prepare the market or create a demand for such
securities;



(e)
no extraordinary commission or other consideration is paid in respect of such
trade;



(f)
if the seller is an insider or officer of the Company, the seller has no
reasonable grounds to believe that the Company is in default of securities
legislation; and

Americas 93504087 (2K)





--------------------------------------------------------------------------------







(g)
the certificates representing the Tier 1 Preferred Shares and, if applicable,
the Tier 2 Preferred Shares, as the case may be, carried the appropriate legend
provided under National Instrument 45-102 and Securities Laws.



Additionally, the Company shall cause to be delivered to the Subscriber an
opinion from U.S. counsel in form and content customary for transactions of this
nature, including, without limitation, with respect to no order or consent
required, no investment company, no registration, no violation of laws, no order
or consent required, no investment company, no registration and no violation of
laws.


























































































Americas 93504087 (2K)




31561.129877.VCM.14217537.1





--------------------------------------------------------------------------------







SCHEDULE “D”
GOVERNANCE AGREEMENT AMENDING AGREEMENT





--------------------------------------------------------------------------------







AMENDED AND RESTATED GOVERNANCE AGREEMENT


THIS AGREEMENT is made as of this _ day of October, 2017.


BETWEEN:


Arbutus Biopharma Corporation, a corporation incorporated under the laws of
British Columbia previously known as Tekmira Pharmaceuticals Corporation


(the “Company”)


- and -


Roivant Sciences Ltd., a Bermuda exempted limited company (the “Shareholder”)
WHEREAS:


A.
The parties entered into a governance agreement dated as of January 11, 2015
(the “Original Governance Agreement”), in connection with a merger agreement
entered into between the Company and OnCore Biopharma, Inc., as a result of
which the Shareholder received Common Shares of the Company;



B.
The parties entered into a subscription agreement dated as of October 1, 2017
(the “Subscription Agreement”), providing for the purchase by the Shareholder of
1,164,000 Class A Preferred Shares (the “Preferred Shares”) of the Company,
issuable in two tranches;



C.
As a condition to the “Tier 1 Closing” (as defined in the Subscription
Agreement), the parties agreed to amend and restate the Original Governance
Agreement as provided for herein and to use commercially reasonable efforts to
cause, by the "Tier 2 Closing" (as defined in the Subscription Agreement), the
existing articles of the Company to be amended, which amendment (the
“Amendment”) is attached as Schedule 1 to this Agreement.



NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties agree as follows:









--------------------------------------------------------------------------------





ARTICLE 1 INTERPRETATION AND GENERAL MATTERS


1.1     Definitions


In this Agreement, including the recitals, unless otherwise stated, capitalized
terms used will have the meanings specified below:


“Affiliate” means with respect to any Person, any other Person that, directly or
indirectly: (i) Controls, (ii) is Controlled by or (iii) is under common Control
with, such Person;
“Agreement” means this document, together with any schedules attached hereto and
made a part hereof, all as amended, supplemented or modified from time to time
in accordance with the provisions hereof;
“Amendment” has the meaning ascribed thereto in Recital C;
“Articles” means the articles of the Company as amended by the Amendment;
“Board” means the board of directors of the Company;
“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which commercial banking institutions are authorized or required by
applicable law to be closed in California, New York or British Columbia;
“Common Shares” means the common shares in the capital of the Company; “Company”
has the meaning given to it in the Preamble;
“Control” means, (i) when applied to the relationship between any Person(s) and
a corporation, the beneficial ownership by such Person(s) at the relevant time
of shares of that corporation carrying the lesser of (A) a majority of the
voting rights ordinarily exercisable at meetings of shareholders of that
corporation and (B) the percentage of voting rights ordinarily exercisable at
meetings of shareholders of that corporation that are sufficient to elect a
majority of the directors, (ii) when applied to the relationship between any
Person(s) and a limited liability company, partnership, trust or joint venture,
means the beneficial ownership by such Person(s) at the relevant time of more
than 50% of the ownership interests of the limited liability company,
partnership, trust or joint venture or the contractual right to direct the
affairs of the limited liability company, partnership, trust or joint venture,
and (iii) when applied to the relationship between any Person and a limited
partnership, means that such Person is the general partner of the limited
partnership; and the words “Controlled by”, “Controlling” and similar words have
corresponding meanings; provided that any Person(s) who Controls a corporation,
limited liability company, partnership, limited partnership, trust or joint
venture will be deemed to Control a corporation, limited liability company,
partnership, limited partnership, trust or joint venture that is Controlled by
such corporation, limited liability company, partnership, limited partnership,
trust or joint venture, and so on;
“Partially Diluted Basis” means the sum of (i) the total number of Common Shares
beneficially owned by the Shareholder and (ii) the total number of Common Shares
into which the Preferred Shares beneficially owned by the Shareholder are
convertible as of the Mandatory Conversion Date (as defined in the Company's
Articles), and outstanding Common Shares shall be determined based on the sum of
(x) the number of outstanding Common Shares as of the date of determination and
(y) the number of Common Shares issuable on conversion of the Preferred Shares
as of the Mandatory Conversion Date;




Americas 93504087 (2K)





--------------------------------------------------------------------------------





“Parties” means the Company, the Shareholder and their respective successors and
permitted assigns, and “Party” means any one of them;


“Person” includes an individual, a limited liability company, a partnership, a
limited partnership, a corporation with or without share capital, a trust, a
joint venture, a syndicate, an unincorporated organization, a union, a
government or any department or agency thereof and the heirs, executors,
administrators or other legal representatives of an individual;


“Preferred Shares” has the meaning given to it in Recital B; “Shareholder” has
the meaning given to it in the Preamble; “Shareholder Designees” has the meaning
given to it in Section 2.1(a); “Subscription Agreement” has the meaning given to
it in Recital B; “Tier 1 Closing” has the meaning given such term in Recital C;
and “Tier 2 Closing” has the meaning given such term in Recital C.


1.2     Effectiveness


Notwithstanding any other provision contained herein or in any other agreement
between the Parties, this Agreement will come into full force and effect, upon
completion of the Tier 1 Closing in accordance with the terms of the
Subscription Agreement and terminating upon the earlier of (i) forty-eight (48)
months following the Tier 1 Closing and (ii) when Shareholder no longer has a
right to nominate one or more directors under the Amendment. For greater
certainty, this Agreement will not be effective, and the provisions hereof will
have no force or effect, if the Tier 1 Closing is not completed.


1.3     References, Headings and Schedule


The references “hereunder”, “herein” and “hereof” refer to the provisions of
this Agreement, and references to Articles and Sections herein refer to
articles, sections, or subsections of this Agreement. The headings of the
Articles and Sections and any other headings, captions or indices herein are
inserted for convenience of reference only and shall not be used in any way in
construing or interpreting any provision hereof. Schedule 1 - Amendment to
Articles attached hereto forms a part of this Agreement.


1.4     Singular/Plural; Derivatives


Whenever the singular or masculine or neuter is used in this Agreement, it shall
be interpreted as meaning the plural or feminine or body politic or corporate,
and vice versa, as the context requires. Where a term is defined herein, a
capitalized derivative of such term shall have a corresponding meaning unless
the context otherwise requires.


1.5     Statutory References


Unless stated otherwise, any reference to a statute shall include and shall be
deemed to be a reference to such statute and to the regulations made pursuant
thereto, and all amendments made thereto and enforced from time to time, and to
any statute or regulation that may be passed which has the effect of
supplementing the statute so referred to or the regulations made pursuant
thereto.




Americas 93504087 (2K)





--------------------------------------------------------------------------------





1.6     Business Days


Whenever any action to be taken pursuant to this Agreement would otherwise be
required to be taken or made on a day that is not a Business Day, such action
shall be taken on the first Business Day following such day.


1.7     Calculation of Equity Interests


The Company shall be entitled to rely on the public filings of the Shareholder
and its Affiliates with respect to the number of shares of the Company held by
them unless and until such time as the Shareholder provides evidence
satisfactory to the Company, acting reasonably, as to the number of shares held
by them. Any calculation of Shareholder's equity interests will be based on the
determination of such equity interests on a Partially Diluted Basis at the
relevant time.


ARTICLE 2 GOVERNANCE MATTERS


2.1    Board


2.1.1     The Company will cause that number of individuals designated by the
Shareholder set out in the Articles (the “Shareholder Designees”) to be
appointed to the Board in accordance with the Articles either concurrently with
the Tier 2 Closing or, if for any reason such Tier 2 Closing does not occur,
then otherwise by resolution of the Board to add a director as provided for, and
otherwise in accordance with, the Articles; provided that, in such circumstance,
the Company agrees that it will, at the next annual general or special meeting
held following the effective date hereof at which directors of the Company are
to be elected, put before the shareholders of the Company an amendment to the
Articles of the Company substantially in the form of Amendment to provide for
the appointment of Shareholder Designees as set out therein. The Company and the
Shareholder agree that, if required by applicable laws, any additional
Shareholder Designees in addition to the two Shareholder Designees as are
currently appointed pursuant to the Original Governance Agreement, will be
independent director(s) for the purposes of applicable laws.


2.1.2    At each annual general or special meeting of the Company’s shareholders
held following the effective date hereof at which directors of the Company are
to be elected, the Company will put forward for nomination for election to the
Board those Shareholder Designees that the Shareholder is entitled to nominate
pursuant to the Articles (who need not be the same individuals as the
Shareholder Designees appointed to the Board pursuant to Section 2.1(a) but
shall be those individuals set out as RS Nominated Directors pursuant to a
Nomination Notice as those terms are defined in the Articles), and shall use
commercially reasonable efforts to obtain shareholder approval for the election
of the Shareholder Designees at such meetings (including by soliciting proxies
in favour of the Shareholder Designees) and to that end will support the
Shareholder Designees for election in a manner no less rigorous or favourable
than the manner in which the Company supports any of its other nominees.


2.1.3    The Company shall provide advance notice to the Shareholder of any
upcoming shareholders’ meetings in accordance with Part 28 of the Articles.


2.1.4    In the event that any Shareholder Designee resigns, dies, becomes
incapacitated or otherwise ceases to be a director prior to the expiration of
his or her term as a director, such vacancy shall be filled in accordance with
the provisions of section 5 of Part 28 of the Articles. The Company shall use
all commercially reasonable steps, promptly upon receipt by it of a written
notice from the Shareholder identifying a Shareholder Designee to fill such
vacancy and in any event no later than five (5) business days following receipt
of such written notice, as are necessary to call


Americas 93504087 (2K)





--------------------------------------------------------------------------------





a meeting of the board of directors to vote on the appointment of such
Shareholder Designee to fill such vacancy (or to obtain a vote of the directors
by way of unanimous written resolution) and take all such other steps as are
required by the Articles and the Act with respect to such appointment.


2.2     Voting


Unless and until the Shareholder no longer has the right to appoint a
Shareholder Designee pursuant to the Articles and provided that the Company is
in material compliance with the terms of this Agreement and the Articles, the
Shareholder will vote, and will cause its Affiliates to vote, all of the shares
of the Company then owned by the Shareholder and its Affiliates:


2.2.1    in favour of:


(a)
the election of any person or persons nominated for election to the Board by the
Board from time to time in accordance with the Articles, and



2.2.2    against:


(b)
the election of any person nominated by anyone other than the Board.



ARTICLE 3 REPRESENTATIONS


Each Party represents and warrants to the other Party that it has all requisite
corporate power and authority to enter into this Agreement and the execution and
delivery of, and the performance of, and compliance with, the terms of this
Agreement does not and will not result in any breach of, or constitute a default
under, and do not and will not create a state of facts which, after notice or
lapse of time or both, would result in a breach of or constitute a default under
any term or provision of the articles, or resolutions of that Party, any
applicable laws, mortgage, note, contract, agreement (written or oral),
instrument, lease or other document to which that Party is bound, or any
judgment, decree, order, statute, rule or regulation applicable to that Party.


ARTICLE 4 INFORMATION RIGHTS
4.1    Shareholder Requirements


If the Shareholder (i) notifies the Company that it is actively engaging in the
preparation of a registration statement to be filed under the Securities Act of
1933, as amended, for an initial public offering of its securities or (ii) has a
class of securities registered under Section 13(a) or 15(d) of the Securities
Exchange Act of 1934, as amended, and, in each case, the Shareholder is required
to either account for its investment in the Company under the equity method of
accounting or include separate financial statements of the Company in any filing
with the Securities Exchange Commission by the Shareholder, then the Company
agrees to timely provide such information that the Shareholder reasonably
requests in connection the Shareholder's preparation and filing of any
registration statement or other filing with Securities and Exchange Commission,
or as is otherwise reasonably necessary for Shareholder to comply with
obligations imposed on it under applicable securities laws or any stock
exchange.


4.2    Confidentiality


The Shareholder agrees that, unless the written consent of the Company is
obtained, the Shareholder will not at any time use, disclose or make available,
to any Person, any information (herein “Confidential Information”) concerning
the business or affairs of the Company acquired pursuant to the provisions of
Section 4.1 and




Americas 93504087 (2K)





--------------------------------------------------------------------------------





Section 5.2 of this Agreement; provided, however, that notwithstanding the
foregoing, the Shareholder may make use of, reveal or disclose Confidential
Information:


4.2.1    as may be expressly permitted by this Agreement;


4.2.2    where it is already in the public domain when disclosed to the
Shareholder or becomes, after having been disclosed to the Shareholder,
generally available to the public through publication or otherwise unless the
publication or other disclosure was made directly or indirectly by the
Shareholder in breach of this Agreement;


4.2.3    as required in order to comply with applicable laws, the orders or
directions of any governmental authority, the requirements of any stock exchange
or clearing house, or the requirements of any other regulatory authority having
jurisdiction; and


4.2.4    to Affiliates of the Shareholder, provided such Persons have agreed to
maintain such Confidential Information in confidence on terms substantially
similar to those in this Section 4.2.


ARTICLE 5 TAX MATTERS


5.1    PFIC Status


For so long as the Shareholder owns stock of the Company, the Company will use
its reasonable efforts to avoid, in respect of any taxable year, being treated
as a passive foreign investment company (“PFIC”) within the meaning of Section
1297 of the Code, including, but not limited to, causing a Subsidiary to file an
election pursuant to Treasury Regulation Section 301.7701-3. No later than 75
days after the end of each taxable year, the Company shall deliver to the
Shareholder an analysis as to whether the Company believes that it will be
treated as a PFIC in respect of such taxable year. Such analysis may be prepared
by the Company, but in preparing such analysis the Company shall consult with
its internationally recognized tax advisors.


5.2    QEF Information


The Company shall use its commercially reasonable efforts to provide, and shall
cause each of its subsidiaries to use its commercially reasonable efforts to
provide, to the Shareholder all information that may be necessary to allow the
Shareholder, and direct or indirect owners of the Shareholder, to evaluate the
analysis referenced in Section 5.1 and to fulfill their U.S. tax filing and
reporting obligations. The Company shall provide, and shall cause each of its
subsidiaries to provide, such information to the Shareholder as direct and
indirect owners of the Shareholder may reasonably require to timely file and
maintain a “qualified electing fund” election (as defined in Section 1295(a) of
the Code) with respect to any such entity.


ARTICLE 6 MISCELLANEOUS PROVISIONS


6.1    Waiver Must be in Writing


No waiver by any Party of any breach (whether actual or anticipated) of any of
the terms, conditions, representations or warranties contained herein shall take
effect or be binding upon that Party unless the waiver is expressed in writing
under the authority of that Party. Any waiver so given shall extend only to the
particular breach so waived and shall not limit or affect any rights with
respect to any other or future breach.






Americas 93504087 (2K)







--------------------------------------------------------------------------------





6.2    No Amendment Except in Writing


This Agreement may be amended only by written instrument executed by the Company
and the Shareholder.


6.3    Service of Notice


Notwithstanding anything to the contrary contained herein, any notices,
consents, waivers or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon delivery,
when sent by facsimile (if facsimile numbers are provided in Section 6.4) or
electronic mail (provided that confirmation of transmission is generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same.


6.4    Addresses for Notice


The address for service of notices hereunder of each of the Parties shall be as
follows:




To the Company:


Arbutus Biopharma Corporation 100-8900 Glenlyon Parkway Burnaby, British
Columbia Canada V5J 5J8
Attention: Facsimile: Email:


With a copy sent concurrently to:


Farris, Vaughan, Wills & Murphy LLP 700 West Georgia St., 25th Floor Vancouver,
British Columbia V7Y 1B3 Tel: (604) 661-9307
Attention: R. Hector MacKay-Dunn, Q.C. E-mail: hmackay-dunn@farris.com


and


Dorsey & Whitney LLP Pacific Centre
1070, 1095 West Pender Street Vancouver V6E 2M6 Canada Tel: (604) 687-5151
Attention: Daniel Miller Email: miller.dan@dorsey.com














Americas 93504087 (2K)





--------------------------------------------------------------------------------





To the Shareholder:


Roivant Sciences Ltd.
Clarendon House
2 Church Street Hamilton HM11 Bermuda
Attention: Corporate Secretary Email: info@roivant.com


and


Roivant Sciences, Inc. 1441 Broadway, 3rd Floor New York, NY 10018
Attention: Allen Waxman, General Counsel Email: allen.waxman@roivant.com


With a copy sent concurrently to:


White & Case LLP
1221 Avenue of the Americas New York, New York 10020
Attention: Sang I. Ji and Chang-Do Gong Facsimile: (212) 354-8113
E-mail: sji@whitecase.com; cgong@whitecase.com


and


Lawson Lundell LLP
Suite 1600 - 925 West Georgia St. Vancouver, BC V6C 3L2
Attention: Valerie Mann and Crispin Arthur Facsimile: (604) 641-2811
Email: vcmann@lawsonlundell.com carthur@lawsonlundell.com


A Party may change its address for service by notice to the other Party, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.


6.5    Further Assurances


Each Party shall provide such further documents or instruments required by any
other Party as may be reasonably necessary or desirable to effect the purpose of
this Agreement and carry out its provisions.


6.6    Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein. Each
of the Company and the Shareholder hereby attorn to the exclusive jurisdiction
of the courts of competent jurisdiction in the Province of British Columbia
located in Vancouver, British Columbia.


Americas 93504087 (2K)





--------------------------------------------------------------------------------





6.7    Time


Time shall be of the essence in this Agreement.


6.8    Entire Agreement


This Agreement and any agreement or document delivered pursuant to this
Agreement constitute the entire agreement between the Company and the
Shareholder relating to the subject matter hereof and thereof. There are no
collateral or other statements, understandings, covenants, agreements,
representations or warranties, written or oral, relating to the subject matter
hereof. This Agreement supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, between the Parties or
their predecessors relating to the subject matter of this Agreement.


6.9    Assignment and Enurement


Neither this Agreement nor any benefits or obligations accruing under this
Agreement shall be assignable by any Party other than by the Shareholder to an
Affiliate with the prior written consent of the Company not to be unreasonably
withheld. Subject to the foregoing, this Agreement shall enure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns.


6.10    Counterpart Execution


A Party will be entitled to rely on delivery by facsimile or by e-mail in PDF
format of an executed copy of this Agreement by the other Party, including the
completed attachments hereto, and acceptance by the receiving party of such
facsimile or PDF copy will be legally effective to create a valid and binding
agreement between the Company and the Shareholder in accordance with the terms
hereof. This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
document.


[The remainder of this page is left blank intentionally]


















































Americas 93504087 (2K)





--------------------------------------------------------------------------------





IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the date
first written above.




ARBUTUS BIOPHARMA CORPORATION


Per: Name:
Title:


ROIVANT SCIENCES LTD.


Per: Name:
Title:





















[Signature Page to Governance Agreement]


























































Americas 93504087 (2K)







--------------------------------------------------------------------------------





Schedule 1


AMENDMENT TO ARTICLES OF INCORPORATION OF ARBUTUS BIOPHARMA CORPORATION




Part 27 - Transitional Governance Matters
Notwithstanding any other provision of these Articles, until the earlier of (i)
forty-eight (48) months following the first issuance of Series A Preferred
Shares, and (ii) the date RS no longer has a right to nominate one or more
directors under Section 1 of Part 28, the following provisions shall apply:
Supermajority Matters


1.
Any one of the following matters shall require the approval of at least seventy
percent (70%) of the number of directors then in office, whether such approval
is given by way of a vote at a meeting of directors or by written consent:

(a)
the removal or replacement of the chair of the board of directors of the
Company;

(b)
the removal or replacement of the chief executive officer of the Company,

(c)
subject to Part 28, the nomination of a director for election to the board of
directors of the Company;

(d)
subject to Part 28, the appointment of a director to the board of directors of
the Company to fill a vacancy created by the resignation or death of a director;

(e)
subject to Part 28, the appointment of an additional director to the board of
directors of the Company;

(f)
any take-over bid, issuer bid, amalgamation, plan of arrangement, business
combination, merger, tender offer, exchange offer, consolidation,
recapitalization, reorganization, liquidation, dissolution or winding-up in
respect of, or involving, the Company or any subsidiary of the Company;

(g)
any sale or issuance of shares of the Company or other equity interests in the
Company (or rights, interests or securities convertible into or exercisable for
such shares or other equity interests), in one or more connected transactions,
which would be greater than 5% of the outstanding shares of stock of the
company, other than the grant or issuance of such equity interests in connection
with any stock-based compensation plan or plans approved by the board of
directors of the Company;

(h)
any sale of assets (or any strategic alliance, joint venture, license or other
arrangement having the same economic effect as a sale) of the Company or any
subsidiary of the Company representing a transaction value and/or payments
greater than $10 million;

(i)
ceasing or abandoning any research, development or commercialization efforts
that were publicly disclosed by the Company as having been underway as at the
effective date of the Merger, or declining to advance the development or
commercialization of such programs, whether by failing to continue to fund such
programs or otherwise;

(j)
incurring any indebtedness or third party guarantees in excess of
$5,000,000    individually or

$10,000,000 in the aggregate; or
(k)
any amendment or proposed amendment to the Articles or Notice of Articles of the
Company,







Americas 93504087 (2K)







--------------------------------------------------------------------------------





(collectively referred to as “Supermajority Matters”).
Inconsistencies
2.
In the event of an inconsistency between a provision of this Part 27 and any
other provision of these Articles, the provision of this Part 27 shall prevail.

Alterations of Part 27 and Section 18.2


3.
This Part 27 and Section 18.2 may only be amended by special resolution.





Part 28 - Director Election Matters
Definitions


1.In this Part, the following terms shall have the meanings assigned to them
below:
“Company Shares” means the common shares in the capital of the Company as
constituted on the date hereof;


“Independence Standards” means the standards set forth in NASDAQ Marketplace
Rule 4200(a)(15) or any successor rule thereto, but not including the
requirements for audit committee members set forth in NASDAQ Marketplace Rule
4350(d);


“Partially Diluted Basis” means the sum of (i) the total number of Company
Shares beneficially owned by RS and (ii) the total number of Company Shares into
which the Series A Preferred Shares beneficially owned by RS would be converted,
assuming all Preferred Shares held by RS on any applicable date were converted
into Company Shares as of the Mandatory Conversion Date, and outstanding Company
Shares shall be determined based on the sum of (x) the number of outstanding
Company Shares as of the date of determination and (y) the number of Company
Shares that would be issued on conversion of the Series A Preferred Shares,
assuming all Preferred Shares held by RS on any applicable date were converted
into Company Shares as of the Mandatory Conversion Date.


“Record Date Notice” means the date of the letter filed on SEDAR by the
Company’s registrar and transfer agent giving notice of the record date for
determination of the shareholders entitled to notice of and to vote at any
Shareholder Meeting; and


“Shareholder Meeting” means an annual general meeting of shareholders or special
meeting of shareholders of the Company called for the purpose of electing
directors to the board of directors of the Company.


Election of Directors
2.For so long as Roivant Sciences Ltd. (the "Nominating Shareholder" or “RS”)
has “beneficial ownership” (as defined pursuant Rule 13d-3 under the United
States, Securities Exchange Act of 1934, as amended) (“Beneficial Ownership”) or
exercises control or direction over not less than:
(a)thirty- percent (30%) of the issued and outstanding Company Shares calculated
on a Partially Diluted Basis as at the Record Date Notice, RS has the right to
nominate three (3) individuals for election to the board of directors of the
Company at each Shareholder Meeting, one (1) of whom must satisfy the
Independence Standards; and








Americas 93504087 (2K)











--------------------------------------------------------------------------------





(b)twenty- percent (20%) of the issued and outstanding Company Shares calculated
on a Partially Diluted Basis as at the Record Date Notice, RS has the right to
nominate two (2) individuals for election to the board of directors of the
Company at each Shareholder Meeting; and
(c)ten percent (10%) of the issued and outstanding Company Shares calculated on
a Partially Diluted Basis as at the Record Date Notice, RS has the right to
nominate one (1) individual for election to the board of directors of the
Company at each Shareholder Meeting,
(where such designee directors are referred to as the "RS Nominated Directors").


3.Upon the Nominating Shareholder having Beneficial Ownership or exercising
control or direction over less than ten percent (10%) of the outstanding Company
Shares calculated on a Partially Diluted Basis as at the Record Date Notice, the
nomination rights provided under Section 2 will be of no further force and
effect.
Number of Directors
4.For so long as the Nominating Shareholder has a right to nominate one or more
directors under Section 2 of this Part 28, the number of directors of the
Company shall not exceed seven (7) directors, at least a majority of whom must
satisfy the Independence Standards, without the prior written consent of the
Nominating Shareholder.
Nomination Procedure
5.
For so long as the Nominating Shareholder has a right to nominate one or more
directors under Section 1 of this Part 28:



(a)
No earlier than ninety (90) days and no later than sixty (60) days prior to the
date of each Shareholder Meeting, the Company shall notify RS in writing of the
date of the Shareholder Meeting (the “Company Notice”). The Company Notice shall
specify the total number of Company Shares issued and outstanding calculated on
a Partially Diluted Basis as at the Record Date Notice.



(b)
RS shall have the right and option, exercisable within fifteen (15) days from
receipt of the Company Notice (the “Nomination Right Notice Period”) by written
notice to the Company (the “Nomination Notice”) to exercise the Nomination
Right. If RS wishes to exercise the Nomination Right, RS must specify in the
Nomination Notice (i) the number of Company Shares beneficially owned by the
Nominating Shareholder as at the date of the Nomination Notice, (ii) the name of
the individual(s) RS wishes to nominate for election to the board of directors
of the Company, and (iii) confirm that the nominee(s) are eligible to act as
director(s) under the Act or, if the Company is otherwise governed by another
statue or regime, that the nominee(s) are eligible to act as a director under
such statute or regime. As soon as reasonably possible after the request by the
Company, duly completed forms and any other information in respect of the RS
Nominated Directors, as required by the relevant stock exchange, shall be
provided by the RS Nominated Directors.



(c)
If RS fails to deliver a Nomination Notice in response to a Company Notice
within the Nomination Right Notice Period, then the Company will not be required
to nominate individuals identified by RS for election to the board of directors
of the Company at the Shareholder Meeting with respect to which RS failed to
deliver the Nomination Notice, and RS shall have the right to nominate person(s)
for election to the board of directors of the Company at the next Shareholder
Meeting in accordance with this Part 28.



(d)
If RS delivers a Nomination Notice in response to a Company Notice within the
Nomination Right Notice Period then, subject only to the nominee(s) identified
in the Nomination Notice



Americas 93504087 (2K)







--------------------------------------------------------------------------------





being eligible to act as director(s) of the Company, the Company shall (i)
nominate the RS nominee(s) to stand for election to the board of directors of
the Company at the Shareholder Meeting, and (ii) solicit proxies from the
holders of Company Shares in respect thereof which will be satisfied by delivery
of a form of proxy to the holders of Company Shares following standard
procedures consistent with past practice. For greater certainty, the Company (x)
shall not be required to retain a third party solicitation agent, and (y) shall
include the name of the RS nominee(s) to stand for election to the board of
directors of the Company in the proxy to be delivered to each holder of Company
Shares in respect of the Shareholder Meeting. The Nominating Shareholder shall
also provide to the Company such other information regarding the RS nominee(s)
as may be reasonably requested by the Company so as to comply with applicable
proxy disclosure requirements under applicable securities laws, together with
such other information, including a biography of the RS Nominated Directors,
that is consistent with the information the Company intends to publish about
management nominees as directors of the Company in the information circular to
be prepared by the Company in connection with the election of directors at a
Shareholder Meeting.


Casual Vacancies
6.
In the event that an RS Nominated Director resigns, dies, becomes incapacitated
or otherwise ceases to be a director prior to the expiration of his or her term
as a director, such vacancy on the board of directors shall be filled by the
remaining directors with the nominee identified by RS promptly. The Company
shall use all commercially reasonable steps, promptly upon receipt by it of a
written notice from RS to fill such vacancy, as are necessary to call (no later
than five (5) days following notice of such identified nominee by RS) a meeting
of the board of directors to vote on the appointment of such Shareholder
Designee to fill such vacancy (or to obtain a vote of the directors by way of
unanimous written resolution) and take all such other steps as are required by
the Act with respect to such appointment.

Transitional Period
7.
This Part 28 shall remain in effect until the date that is the earlier of (i)
forty-eight (48) months following the first issuance of Series A Preferred
Shares and (ii) the date RS no longer has a right to nominate one or more
directors under Section 1 of this Part 28.

Inconsistencies
8.
In the event of an inconsistency between a provision of this Part 28 and any
other provision of these Articles, the provision of this Part 28 shall prevail.







































Americas 93504087 (2K)







--------------------------------------------------------------------------------





SCHEDULE “E”
LOCK-UP AMENDING AGREEMENT







--------------------------------------------------------------------------------





AMENDED AND RESTATED LOCK-UP AGREEMENT


This Amended and Restated Lock-Up Agreement (this “Agreement”) is made as of
[•], 2017 by and between Arbutus Biopharma Corporation, a British Columbia
corporation (the “Company”), and Roivant Sciences Ltd., a Bermuda exempted
limited company (the “Shareholder”).


WHEREAS, on January 11, 2015, the Company and the Shareholder entered into that
certain Lock-Up Agreement (the “Original Agreement”) with respect to the shares
of voting common stock of the Company (the “Common Shares”) acquired by the
Shareholder in connection with a merger agreement entered into between the
Company and OnCore Biopharma, Inc. (the “Existing Common Shares”);


WHEREAS, on October 2, 2017, the Company entered into that certain Subscription
Agreement by and between the Shareholder and the Company (the “Subscription
Agreement”);


WHEREAS, pursuant to the Subscription Agreement, the Shareholder will purchase
shares of Series A Participating Convertible Preferred Stock of the Company,
which are convertible into Common Shares (the “Series A Preferred Shares”);


WHEREAS, as an inducement for the Company to enter into the Subscription
Agreement and consummate the subscription, and for the Company to enter into an
amended and restated governance agreement dated as of the date hereof with the
Shareholder (the “Governance Agreement”), the Shareholder has agreed to execute
and deliver this Agreement; and


WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration that the
parties hereby acknowledge, the parties hereby amend and restate the Original
Agreement in its entirety as follows:


The Shareholder irrevocably agrees that for the Lock-Up Period (as defined
below) and solely with respect to the applicable amount of the Lock-Up
Securities (as defined below) as specified herein, other than as set forth below
or with the prior written consent of the Company, the Shareholder will not,
directly or indirectly by itself or through others: (1) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, the Existing Common
Shares (including, but not limited to, Existing Common Shares which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Securities and Exchange Commission) or the Series A
Preferred Shares; or (2) enter into, sell or otherwise dispose of any swap,
option, future, forward or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of such Existing Common Shares,
the Series A Preferred Shares or the Common Shares issuable upon conversion of
the Series A Preferred Shares (the “Underlying Common Shares” and, together with
such Existing Common Shares and the Series A Preferred Shares, the “Lock- Up
Securities”), whether any such transaction described in clause (1) or (2) above
is to be settled by delivery of Series A Preferred Shares, Common Shares or
other securities, in cash or otherwise.


For the purpose of this Agreement, the “Lock-Up Period” shall mean such period
commencing on the date hereof and ending on the earlier of (i) the fourth
anniversary of the date hereof, and (ii) the occurrence of any of the events set
forth in the Amended and Restated Standstill Agreement that results in the
restrictions set forth in Section 3 thereof not applying.


The restrictions contained in this Agreement shall not apply to the following:













--------------------------------------------------------------------------------





(a)
transfers of Common Shares as a bona fide gift or charitable contribution;



(b)
transfers by distribution of Preferred Shares, Common Shares or other securities
to affiliates, partners, members, stockholders or holders of similar equity
interests of the Shareholder;



(c)
transfers pursuant to any tender offer, takeover bid, merger, consolidation,
acquisition of the Company or its voting securities or other similar transaction
relating to the Company or its voting securities that occurs after the date
hereof and that is approved by the Board of Directors of the Company;



(d)
granting of a security interest in (whether by way of pledge or otherwise)
Common Shares by the Shareholder in connection with a loan made with a financial
institution in good faith on bona fide, arm’s length terms, and any subsequent
transfer of such securities to such lender or collateral agent in connection
with the exercise of remedies in connection with such loan in the event of
default;



(e)
issuances of Common Shares upon conversion of the Series A Preferred Shares; and



(f)
any transfer or issuance of securities of the Shareholder, or any affiliate
thereof that indirectly holds the Lock-Up Securities through the Shareholder, in
a bona fide transaction; provided, however, that any such transfer or issuance
shall not affect any of the Shareholder’s obligations hereunder.



provided however, that in the case of any transfer or distribution pursuant to
clause (a) or (b) hereunder, such transfer shall not involve a disposition for
value and provided further, (i) in the case of any transfer or distribution
pursuant to clause (a) or (b) hereunder, that each transferee or donee or
distributee shall execute and deliver to the Company a lock-up agreement
substantially in the form of this Agreement; (ii) in the case of any transfer
pursuant to clause (d) hereunder, a permitted security interest shall not
include any pledge in connection with a hedging or similar transaction or a
financing transaction that has substantially the same effect as a hedging or
sale transaction; and (iii) that no filing by any party (donor, donee,
transferor, transferee, pledger, pledgee, borrower or otherwise) under the
Exchange Act, or other public announcement shall be made (including voluntarily)
in connection with such transfer, disposition, distribution, pledge or loan,
except as otherwise compelled to do so or is required to do so to comply with
applicable law or legal process or any request by or from a governmental
authority or the rules of any
securities exchange or the rules and regulations of any “self regulatory
organization” as defined in Section 3(a)(26) of the Securities Exchange Act of
1934, as amended, or any other United States or foreign securities exchange,
futures exchange, commodities exchange or contract market.


The Shareholder represents and warrants that it is not a party to any agreement
or understanding that would cause a breach of this Agreement if it were entered
into during the period in which the restrictions set forth herein are effective.


The Shareholder acknowledges that the execution, delivery and performance of
this Agreement is a material inducement to the Company to enter into the
Subscription Agreement, and the Company shall be entitled to specific
performance of the Shareholder’s obligations hereunder. The parties agree that
any breach or threatened breach of this Agreement by the Shareholder may cause
immediate and irreparable harm to the Company for which monetary damages will
not be adequate and that, in the event of a breach or threatened breach of this
Agreement, the Company shall be entitled to seek and obtain immediate injunctive
and other equitable relief without proof of actual damages in addition to any
other remedies as may be available at law or in equity. The Shareholder further
agrees to waive any requirement for the





--------------------------------------------------------------------------------







securing or posting of any bond in connection with such remedy. All rights under
this Agreement are cumulative, not exclusive, and will be in addition to all
rights and remedies available to the Company at law or in equity.


The Shareholder and the Company agree that this Agreement shall automatically
terminate and be of no further force or effect if (a) the Company is in material
breach of its obligations under Articles 2 or 4 of the Governance Agreement or
Part 27 or Part 28 of the Company’s Articles and (b) such breach remains uncured
for at least thirty (30) days after notice to the Company thereof.


The Shareholder agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
Lock-Up Securities except in compliance with the foregoing restrictions. In
furtherance of the foregoing, the Company and any duly appointed transfer agent
for the registration or transfer of the securities described herein are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Agreement.


The Shareholder hereby represents and warrants that the Shareholder has full
power and authority to execute, deliver and perform this Agreement. All
authority herein conferred or agreed to be conferred and any obligations of the
Shareholder shall be binding upon the successors, assigns, heirs or personal
representatives of the Shareholder. This Agreement may not be amended or
otherwise modified in any respect without the written consent of the Company and
the Shareholder.


This Agreement shall become effective only upon the Tier 1 Closing Date.


THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE PROVINCE OF BRITISH COLUMBIA AND THE LAWS OF CANADA APPLICABLE THEREIN,
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


Any and all disputes arising under this Agreement, whether as to interpretation,
performance or otherwise, shall be subject to the non-exclusive jurisdiction of
the courts of the Province of British Columbia and each of the Parties hereby
irrevocably attorns to the jurisdiction of the courts of such jurisdiction.


[Signature page follows]





--------------------------------------------------------------------------------







IN WITNESS THEREOF, the parties hereto have executed this Agreement on the date
first written above.


COMPANY:
ARBUTUS BIOPHARMA CORPORATION
By:
Name:
Title:
Date:
SHAREHOLDER:
ROIVANT SCIENCES LTD.
By:
Name:
Title:
Date:








--------------------------------------------------------------------------------





SCHEDULE “F”
REGISTRATION RIGHTS AMENDING AGREEMENT





--------------------------------------------------------------------------------







AMENDING AGREEMENT




THIS AMENDMENT (this “Amendment”) is executed as of [•], 2017, by and among
Arbutus Biopharma Corporation (f/k/a Tekmira Pharmaceuticals Corporation) (the
“Company”), a British Columbia corporation, Roivant Sciences Ltd., a Bermuda
exempted limited company (“RSL”), Patrick T. Higgins, Michael J. McElhaugh,
Michael J. Sofia and Bryce A. Roberts (such parties other than the Company being
collectively referred to as the “OnCore Holders”).


RECITALS


WHEREAS, the parties hereto entered into a Registration Rights Agreement, dated
January 11, 2015, as amended on November 2, 2015 (the “Registration Rights
Agreement”), pursuant to which the Company agreed in certain circumstances to
register for resale under the Securities Act of 1933, as amended, certain common
shares in the Company held by the OnCore Holders;
WHEREAS, the Company and RSL entered into a Subscription Agreement, dated
October 2, 2017, pursuant to which the Company agreed to issue to RSL, and RSL
agreed to subscribe for, a certain number of Series A Preferred Shares (as
defined below); and
WHEREAS, the parties hereto now wish to amend the terms of the Registration
Rights Agreement in order to have the Registration Rights Agreement cover the
shares of Common Stock issuable upon conversion of the Preferred Shares.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties do hereby agree as follows:
1.Defined Terms. All capitalized terms used and not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.


2.Amendment.


(a)Section 1.1(m) of the Registration Rights Agreement is deleted in its
entirety and replaced with the following:


“The term “Registrable Securities” means (A) the shares of Common Stock issued
to the OnCore Holders pursuant to the Merger Agreement and any assignee or
transferee thereof in accordance with Section 1.12 hereof, (B) any and all
shares of Common Stock issuable or issued upon conversion of the Series A
Preferred Shares, and (C) any shares of Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for,
or in replacement of, the shares referenced in clauses (A) and (B) above or the
Series A Preferred Shares. Notwithstanding the foregoing, Registrable Securities
shall not include any securities (x) sold by a person to the public pursuant to
a registration statement (on Form S-8 or





--------------------------------------------------------------------------------





otherwise) or pursuant to Rule 144, (y) sold in a private transaction in which
the transferor’s rights under Section 1 of this Agreement are not assigned or
(z) held by a Holder (together with its affiliates and other Holders that share
a common investment advisor with such Holder) if such Holder (together with its
affiliates and other Holders that share a common investment advisor with such
Holder) beneficially owns less than 3% of the Company’s outstanding shares of
Common Stock, if such securities may then be sold pursuant to Rule 144(b)(1).”


(b)Section 1.1 of the Registration Rights Agreement is amended by adding the
following subsection (q):


“(q) The term “Series A Preferred Shares” means the shares of the series of
convertible participating preferred shares of the Company designated as “Series
A Participating Convertible Preferred Shares” and convertible into shares of
Common Stock in accordance with the terms set forth in that certain Terms of
Series A Participating Convertible Preferred Shares of the Company, authorized
by the Board on [•], 2017.


3.Entire Agreement; Ratification. This Amendment constitutes the entire
agreement among the parties with respect to the subject matter hereof. Except as
expressly amended hereby, the terms of the Registration Rights Agreement are
each hereby confirmed and ratified in all respects by the parties hereto and
remain in full force and effect.


4.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto, and any of their respective subsidiaries, affiliates,
insurers, predecessors, successors, officers, directors, managers, employees,
stockholders, members, agents, attorneys or assigns.


5.Governing Law. This Amendment shall be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York without giving effect
to principles of conflicts of laws.


6.Counterparts. This Amendment may be signed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.


7.Necessary Action. Each party shall perform any further acts and execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Amendment.


[Signature pages to follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




ARBUTUS BIOPHARMA CORPORATION




By:
Name:

Title:
Address:     







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




ROIVANT SCIENCES LTD.




By:
Name:

Title:
Address:     







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




By:
Patrick T. Higgins

Address:     







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




By:
Michael J. McElhaugh

Address:     







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




By:
Michael J. Sofia

Address:     







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.






By:
Bryce A. Roberts



Address:     







--------------------------------------------------------------------------------





SCHEDULE “G”
STANDSTILL AMENDING AGREEMENT





--------------------------------------------------------------------------------





AMENDED AND RESTATED STANDSTILL AGREEMENT


This Amended and Restated Standstill Agreement (this “Agreement”) is made as of
[•], 2017 by and between Arbutus Biopharma Corporation, a British Columbia
corporation (“Arbutus” or the “Company”), and Roivant Sciences Ltd., a Bermuda
exempted limited company, for and on behalf of itself and entities and accounts
that it controls directly or indirectly, or with respect to which it exercises
voting discretion, whether such entities or accounts now exist or are organized
in the future (collectively, the “Shareholder”).


WHEREAS, on January 11, 2015 the Company and the Shareholder entered into that
certain Standstill Agreement (the “Original Agreement”);


WHEREAS, on the October 2, 2017, the Company entered into a Subscription
Agreement by and among the Shareholder and the Company (the “Subscription
Agreement”);


WHEREAS, pursuant to the Subscription Agreement, the Shareholder will purchase
shares of Series A Participating Convertible Preferred Stock of the Company
which are convertible into Common Stock (the “Preferred Shares”);


WHEREAS, as an inducement for the Company to enter into the Subscription
Agreement and consummate the subscription, and for the Company to enter into an
amended and restated governance agreement dated as of the date hereof with the
Shareholder (the “Governance Agreement”), the Shareholder has agreed to execute
and deliver this Agreement; and


WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration that the
parties hereby acknowledge, the parties hereby amend and restate the Original
Agreement in its entirety as follows:
1. Definitions. In this Agreement, the following terms shall have the meaning
assigned to them below. Capitalized terms used but not defined herein shall have
the meanings ascribed thereto in the Subscription Agreement



“Common Stock” means the shares of voting common stock of the Company.


“Lock-up Agreement” means the amended and restated Lock-Up Agreement dated as of
the date hereof between the Company and the Shareholder.


“Shareholder Maximum Ownership Percentage” means 49.99% of the outstanding
Common Stock, including shares of Common Stock the Shareholder would be entitled
to acquire, assuming all Preferred Shares held by the Shareholder on any
applicable date were converted into Common Stock as of the Mandatory Conversion
Date (as such term is defined in the rights and restrictions attached to the
Preferred Shares).


2.
Original Agreement. The Original Agreement is hereby amended and restated in its
entirety by this Agreement.

3. Standstill. For a period commencing on the date hereof and ending on the
earlier of (i) forty-eight (48) months following the Tier 1 Closing and (ii) the
date upon which the Shareholder no longer has the right to nominate at least one
(1) director to the Company’s board of directors (the Board) pursuant to the
Governance Agreement and/or Part 28 of the Company’s Articles, the Shareholder
shall not, without the prior written consent of the Company, directly or
indirectly:








--------------------------------------------------------------------------------





a. acquire, offer to acquire, or agree to acquire ownership (including, but not
limited to, beneficial ownership as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (Exchange Act)), by purchase or otherwise, any
additional shares of Common Stock, or any rights or options to acquire any such
securities or any securities convertible into such securities; provided that, in
the event that at any time, whether due to an increase in the total outstanding
shares of Common Stock , a sale of shares of Common Stock or Preferred Shares by
the Shareholder (made in compliance with the provisions of the Lock-Up
Agreement) or otherwise, the Shareholder beneficially owns, directly or
indirectly, Common Stock representing less than the Shareholder Maximum
Ownership Percentage, the Shareholder may acquire additional shares of Common
Stock or rights or options to acquire any such securities or any securities
convertible into such securities; provided, further, that the Shareholder’s
ownership percentage will not exceed the Shareholder Maximum Ownership
Percentage;

b.
call or seek to call any meeting of the stockholders of the Company;

c.
submit, or participate with others that submit, any stockholder proposals for
the vote or consent (collectively, vote) of stockholders (whether pursuant to
Rule 14a-8 under the Exchange Act, or otherwise) of the Company or any proposal
for consideration by the Board;

d.
solicit proxies or make, participate in or encourage any solicitation (as such
terms are used in the proxy rules of the Securities Exchange Commission) for
proxies for any stockholder proposals of the Company or nominations of
candidates for election as directors or trustees of the Company;

e.
form or join in a partnership, syndicate or other group, including, without
limitations, a group as defined under Section 13(d) of the Exchange Act, with
respect to the Common Shares, or deposit any Common Shares in a voting trust,
arrangement or agreement, except for such actions that may be permitted under
the Lock-Up Agreement;

f.
publicly or privately: (i) encourage, recommend, advise, finance or urge others
to put forward stockholder proposals of the Company or nominations with respect
to directors/trustees of the Company or enter into any arrangements with any
other person in connection with any of the foregoing as they relate to the
Company; (ii) indicate support or approval for any stockholder proposals or
nominations relating to the Company that are not otherwise approved by the Board
in accordance with the Articles; (iii) solicit or encourage others to vote
against any matter recommended by the Board in accordance with the Articles; or
(iv) act alone or in concert with others to seek control of, or otherwise effect
a change to, the management or policies of the Company, unless otherwise
approved by the Board in accordance with the Articles; or

g.
take or seek to take, or cause or seek to cause or solicit others to take any
action inconsistent with any of the foregoing as they relate to the Company.



For the avoidance of doubt, this Agreement will not be construed to preclude,
prohibit, restrict or otherwise prevent the Shareholder from taking any actions
that are permitted or contemplated by the Governance Agreement or the Company’s
Articles.


Notwithstanding anything contained in this Agreement to the contrary, the
Shareholder shall not be required to dispose of any of its holdings of Preferred
Shares or Common Shares if (i) the number of shares of Common Stock is reduced
or if the aggregate ownership of the Shareholder is increased solely as a result
of a recapitalization or other transaction of the Company and as a







--------------------------------------------------------------------------------





result of such transaction, the Shareholder’s ownership exceeds the Shareholder
Maximum Ownership Percentage or (ii) a majority of the members of the Board of
the Company (other than the Shareholder nominees) approve a transaction pursuant
to which the Shareholder’s ownership exceeds the Shareholder Maximum Ownership
Percentage.


The restrictions set forth in this Section 3 shall not apply if any of the
following occurs:


a.
in the event that the Company enters into a definitive agreement for a merger,
consolidation or other business combination transaction as a result of which the
stockholders of the Company would own (including, but not limited to, beneficial
ownership) voting securities of the resulting corporation having 50% or less of
the total voting power of the outstanding voting securities;



b.
in the event that a bona fide tender offer or exchange offer for at least a
majority of the outstanding voting securities of the Company is commenced by a
third person (not involving any breach of this Section 3 by the Shareholder); or



c.
the Company solicits from one or more persons or enters into discussions with
one or more persons regarding, a proposal with respect to a merger of, or a
business combination transaction involving, the Company, in each case without
similarly soliciting a proposal from the Shareholder, or the Company makes a
public announcement that it is seeking to sell itself and/or explore strategic
alternatives which could lead to a sale, restructuring, business combination,
merger or other similar transaction and, in such event, such announcement is
made with the approval of the Board.



Nothing in this Section 3 shall restrict the Shareholder from (i) making any
proposal directly to the Board on a confidential basis; or (ii) voting its
Common Stock in any manner the Shareholder determines in its sole discretion;
provided that, the Shareholder complies with any voting requirements applicable
to the Shareholder set forth in the Governance Agreement and/or the Company’s
Articles.


4.
Termination. The Shareholder may terminate this Agreement if the Company is in
material breach of Articles 2 or 4.2 of the Governance Agreement or Part 27 or
Part 28 of the Company’s Articles and such breach remains uncured for at least
fifteen (15) days after notice to the Company thereof.

5.
Remedies. The parties agree that any breach or threatened breach of this
Agreement may cause immediate and irreparable harm to the Company for which
monetary damages will not be adequate and that, in the event of a breach or
threatened breach of this Agreement, the Company shall be entitled to seek and
obtain immediate injunctive and other equitable relief without proof of actual
damages in addition to any other remedies as may be available at law or in
equity. The Shareholder further agrees to waive any requirement for the securing
or posting of any bond in connection with such remedy. All rights under this
Agreement are cumulative, not exclusive, and will be in addition to all rights
and remedies available to the Company at law or in equity.

6.
No Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective agents, executors, heirs, successors and
permitted assigns. Neither this Agreement nor any of the benefits of this
Agreement shall be assigned by a party without prior written consent of the
other parties hereto. No person not a party to this Agreement shall have rights,
benefits, or obligations hereunder.

7.
Amendments. No amendments, changes, or modifications may be made to this
Agreement without the express prior written consent of each of the parties
hereto.






--------------------------------------------------------------------------------





8.
Notices. All notices or communications hereunder shall be in writing, addressed
as follows:



To the Company:


Arbutus Biopharma Corporation 100-8900 Glenlyon Parkway Burnaby, British
Columbia Canada V5J 5J8
Attention: Bruce Cousins, Executive Vice President and Chief Financial Officer
Facsimile: (604) 419-3201
Email: bcousins@arbutusbio.com With a copy sent concurrently to:
Farris, Vaughan, Wills & Murphy LLP 700 West Georgia St., 25th Floor Vancouver,
British Columbia V7Y 1B3 Tel: (604) 661-9307
Attention: R. Hector MacKay-Dunn, Q.C. E-mail: hmackay-dunn@farris.com


and


Dorsey & Whitney LLP
Suite 1070, 1095 West Pender Street Vancouver, British Columbia V6E 2M6 Tel:
(604) 687-5151
Attention: Daniel Miller Email: miller.dan@dorsey.com


To the Shareholder:


Roivant Sciences Ltd. Clarendon House
2 Church Street Hamilton HM11 Bermuda
Attention: Corporate Secretary Facsimile: +1 (441) 292 4720 Email:
info@roivant.com


and


Roivant Sciences, Inc.
320 West 37th Street, 5th Floor New York, New York 10018
Attention: Allen Waxman, General Counsel Email: allen.waxman@roivant.com


With a copy sent concurrently to:





--------------------------------------------------------------------------------





White & Case LLP
1221 Avenue of the Americas New York, New York 10020
Attention: Sang I. Ji and Chang-Do Gong Facsimile: (212) 354-8113
E-mail: sji@whitecase.com; cgong@whitecase.com


Lawson Lundell LLP
1600 - 925 West Georgia Street Vancouver, British Columbia V6C 3L2
Attention: Valerie Mann and Crispin Arthur Fax:    (604) 641-2811
Email: vcmann@lawsonlundell.com carthur@lawsonlundell.com


Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.






9.
Invalidity. If any term or provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms and provisions of this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

10.
No Waiver. No failure or delay by a party in exercising any right hereunder or
any partial exercise thereof shall operate as a waiver thereof or preclude any
other or further exercise of any right hereunder. No waiver, express or implied,
by any party of any breach of default by any other party in the performance by
the other party of its obligations under this Agreement shall be deemed or
construed to be a waiver of any other breach or default, whether prior,
subsequent, or contemporaneous, under this Agreement. Any waiver must be in
writing and executed by the party against whom the waiver is sought to be
charged.

11.
Counterparts. This Agreement may be executed in two counterparts, which may be
delivered by facsimile or by portable document format (PDF) attachment to email
transmission, each of which shall be deemed an original, and when taken together
all such counterparts shall be deemed to constitute one and the same document.

12.
Applicable Law This Agreement shall be construed, interpreted and governed in
accordance with the laws of the Province of British Columbia and the laws of
Canada, without reference to rules relating to conflicts of law.

13.
Entire Agreement. This Agreement contains the entire understanding between the
parties and is intended to be the complete and exclusive statement of the terms
and conditions of the agreement between the parties and supersedes in all
respects any prior agreement or understanding between the Company and the
Shareholder.



{REMAINDER INTENTIONALLY LEFT BLANK}





--------------------------------------------------------------------------------







IN WITNESS THEREOF, the parties hereto have executed this Agreement on the date
first written above.


COMPANY:
ARBUTUS BIOPHARMA CORPORATION
By:
Name:
Title:
Date:
SHAREHOLDER:
ROIVANT SCIENCES LTD.
By:
Name:
Title:
Date:





















































[Signature Page to Amended and Restated Standstill Agreement]





